Exhibit 10.1

EXECUTION VERSION

Asset Purchase Agreement

by and among

Adams Grayson Corporation,

LegalSource, LLC,

Paul Jeon,

Caleb King,

Peter Gronvall and

Huron Consulting Group Inc.

Dated as of June 25, 2012



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I: CERTAIN MATTERS OF CONSTRUCTION AND DEFINITIONS

     1   

1.1

  

Construction and Definitions

     1   

ARTICLE II: PURCHASE AND SALE OF ACQUIRED ASSETS

     1   

2.1

  

Purchase and Sale of Acquired Assets

     1   

2.2

  

Excluded Assets

     3   

2.3

  

Liabilities

     3   

ARTICLE III: CLOSING; THE PURCHASE PRICE; ALLOCATION

     5   

3.1

  

Closing

     5   

3.2

  

Purchase Price

     5   

3.3

  

Adjustments to Purchase Price

     6   

3.4

  

Purchase Price Payment

     8   

3.5

  

Allocation

     8   

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF SELLER

     9   

4.1

  

Organization and Qualification

     9   

4.2

  

Authorization

     9   

4.3

  

No Violations or Conflicts

     9   

4.4

  

Consents and Approvals

     9   

4.5

  

Ownership

     10   

4.6

  

Capitalization

     10   

4.7

  

Financial Statements

     10   

4.8

  

Assets

     11   

4.9

  

Accounts Receivable and WIP

     11   

4.10

  

Undisclosed Liabilities; Solvency

     11   

4.11

  

Absence of Certain Changes

     12   

4.12

  

Customer Relations

     12   

4.13

  

Contracts and Commitments

     13   

4.14

  

Litigation

     13   

4.15

  

Intellectual Property

     14   

4.16

  

Compliance with Laws

     14   

4.17

  

Properties

     14   

4.18

  

Employee Benefit Plans; ERISA

     15   

4.19

  

Insurance

     16   

4.20

  

Employment Matters

     16   

4.21

  

Taxes

     17   

4.22

  

Relationships with Related Persons

     18   

4.23

  

Permits

     18   

4.24

  

Illegal Payments

     19   

4.25

  

No Other Representations and Warranties

     19   

4.26

  

Brokers and Finders

     19   

4.27

  

Environmental, Health and Safety Matters

     19   

4.28

  

No Separate Arrangement

     19   

4.29

  

Unauthorized Practice of Law

     19   

ARTICLE V: REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE STOCKHOLDERS

     20   

5.1

  

Additional Representations, Warranties and Covenants of the Stockholders

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE VI: REPRESENTATIONS AND WARRANTIES OF BUYER

     21   

6.1

  

Organization and Qualification

     21   

6.2

  

Authorization

     21   

6.3

  

No Violations or Conflicts

     21   

6.4

  

Consents and Approvals

     21   

6.5

  

Brokers and Finders

     21   

ARTICLE VII: COVENANTS

     22   

7.1

  

Conduct of Business

     22   

7.2

  

Access to Information

     23   

7.3

  

Cessation of Business

     24   

7.4

  

Performance of Excluded Liabilities

     24   

7.5

  

Receipt of Property Relating to Acquired Assets

     24   

7.6

  

WIP and Accounts Receivable

     24   

7.7

  

Mutual Cooperation

     25   

7.8

  

Insurance Tails

     25   

7.9

  

Satisfaction of Conditions Precedent

     26   

7.10

  

Employment of Personnel of Seller and Related Matters

     26   

7.11

  

Certain Consents

     28   

7.12

  

No Affiliation

     28   

7.13

  

Tax Cooperation; Allocation of Taxes

     29   

7.14

  

Additional Purchased Contracts

     30   

7.15

  

Migration

     30   

7.16

  

Further Assurances

     30   

7.17

  

Distribution of Purchase Price

     30   

ARTICLE VIII: CONDITIONS PRECEDENT

     31   

8.1

  

Conditions to Each Party’s Obligations

     31   

8.2

  

Conditions to Obligations of Buyer

     31   

8.3

  

Conditions to Obligations of Seller

     34   

ARTICLE IX: INDEMNIFICATION

     35   

9.1

  

Survival

     35   

9.2

  

Indemnification by Seller

     35   

9.3

  

Indemnification by Buyer

     36   

9.4

  

Indemnification Procedures

     36   

9.5

  

Payment

     37   

9.6

  

Limitations on Indemnification by Seller

     37   

9.7

  

Additional Limitations

     38   

9.8

  

Adjustment to Purchase Price

     38   

9.9

  

Indemnification as Exclusive Remedy

     38   

ARTICLE X: CERTAIN OTHER COVENANTS AND AGREEMENTS

     38   

10.1

  

Certain Acknowledgements

     38   

10.2

  

Business Proprietary Information, Confidential Records, Intellectual Property
Rights

     39   

10.3

  

Non-Competition

     40   

10.4

  

Non-Solicitation, etc.

     40   

10.5

  

No Hiring of Transferred Personnel

     41   

10.6

  

Independence Rules and Regulations

     41   

10.7

  

Specific Performance

     42   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI: TERMINATION

     42   

11.1

  

Termination

     42   

11.2

  

Effect of Termination

     43   

ARTICLE XII: GENERAL PROVISIONS

     43   

12.1

  

Notices

     43   

12.2

  

Entire Agreement; No Third-Party Beneficiaries

     44   

12.3

  

Governing Law

     44   

12.4

  

Waiver of Right to Trial by Jury

     45   

12.5

  

Assignment

     45   

12.6

  

Waiver; Amendment; Remedies Cumulative

     45   

12.7

  

Fees and Expenses

     45   

12.8

  

Public Announcements

     46   

12.9

  

Right of Setoff

     46   

12.10

  

Severability

     46   

12.11

  

Representation by Counsel

     47   

12.12

  

Acquisition Proposals

     47   

12.13

  

Stockholder Representative

     47   

12.14

  

Facsimile Signature; Counterparts

     47   

Exhibits and Schedules

 

Schedule I

  

Certain Matters of Construction; Definitions

Exhibit A

  

Seller’s Wire Instructions

Exhibit B

  

Form of Assignment and Assumption Agreement

Exhibit C

  

Form of Bills of Sale

Exhibit D

  

Form of Domain Name Assignment Agreement

Exhibit E

  

Form of Trademark Assignment Agreement

Exhibit F

  

Form of License Agreement

Exhibit G

  

Purchase Price Allocation

Schedule 2.1(a)

  

Purchased Contracts

Schedule 2.1(c)

  

Intellectual Property

Schedule 2.1(l)

  

Restrictive Agreements Which are Not Assignable

Schedule 2.2(c)

  

Excluded Contracts

Schedule 2.2(e)

  

Excluded Equipment and Personal Property

Schedule 2.2(i)

  

Excluded Claims, Causes of Action and Choses in Action

Schedule 3.4

  

Percentage Ownership of Adams Grayson Corporation Stockholders

Schedule 4.1

  

List of Jurisdictions in Which Seller is Qualified to do Business

Schedule 4.4

  

Required Consents

Schedule 4.5(a)

  

Seller’s Ownership Interest in Other Entities

Schedule 4.5(b)

  

Seller’s Current and Former Subsidiaries

Schedule 4.6

  

Seller’s Capitalization

Schedule 4.7(a)(i)

  

Seller’s Financial Statements

Schedule 4.7(a)(ii)

  

Seller’s Interim Financial Statements

Schedule 4.8

  

Assets

Schedule 4.9

  

Accounts Receivable and WIP

Schedule 4.10

  

Undisclosed Liabilities; Loans, Lines of Credit and other Debt

 

iii



--------------------------------------------------------------------------------

Schedule 4.11

  

Absence of Certain Changes

Schedule 4.12(b)

  

Public Company Clients

Schedule 4.13(a)

  

Contracts

Schedule 4.13(b)

  

Contracts with Affiliates and Contracts with Restrictive Covenants

Schedule 4.13(c)

  

Contract Defaults by Seller or Other Party

Schedule 4.13(d)

  

List of Outstanding Proposals

Schedule 4.14

  

Litigation

Schedule 4.15

  

Intellectual Property

Schedule 4.15(a)

  

Intellectual Property Licenses

Schedule 4.15(b)

  

Rights of Third Parties to Seller’s Intellectual Property

Schedule 4.15(c)

  

Intellectual Property Infringement

Schedule 4.18(a)

  

Employee Benefit Plans

Schedule 4.18(c)

  

ERISA Issues

Schedule 4.18(d)

  

Seller’s Obligation to Provide Post-Termination Benefits to Former Personnel

Schedule 4.18(e)

  

Severance Pay and Acceleration of Vesting and Payments

Schedule 4.19

  

Insurance

Schedule 4.20(a)(i)

  

Seller’s Personnel

Schedule 4.20(a)(ii)

  

Former Personnel of Seller Receiving COBRA Benefits

Schedule 4.20(b)

  

Seller’s Consultants and Independent Contractors

Schedule 4.20(e)

  

Seller’s Liability for Classification of Personnel as Independent Contractor

Schedule 4.21

  

Taxes

Schedule 4.21(e)

  

Tax on Behalf of Other Persons

Schedule 4.22

  

Relationships with Related Persons

Schedule 4.23

  

Approvals, Permits, Certificates, Qualifications, Authorizations, Licenses,
Franchises, Consents, Orders and Registrations

Schedule 4.26

  

Brokers

Schedule 4.28

  

Closing Bonus Payments

Schedule 7.10(a)

  

Seller Personnel to be Offered Employment by Buyer

Schedule 8.2(e)

  

List of Contracts that Require Consent to Assignment

Schedule 8.2(f)

  

List of Leases that Require Consent to Assignment

Schedule 8.2(g)

  

Seller Personnel Required to be Employed by Buyer

Schedule 8.2(j)

  

Key Customers

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT is made and entered into as of this 25th day of
June, 2012 by and among Huron Consulting Group Inc., a Delaware corporation
(“Buyer”), Adams Grayson Corporation, a District of Columbia corporation, and
its wholly-owned subsidiary LegalSource, LLC, a Delaware limited liability
company (“Seller”), and Paul Jeon, Caleb King and Peter Gronvall (each a
“Stockholder” and, together, the “Stockholders”).

WHEREAS, Seller is engaged in the business of providing support and managed
solutions for law firms and other businesses in the areas of e-discovery and
litigation and antitrust project management (the “Business”); and

WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to
purchase and assume from Seller, certain assets, rights and obligations related
to the Business on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties,
intending legally to be bound, agree as follows:

ARTICLE I: CERTAIN MATTERS OF CONSTRUCTION AND DEFINITIONS

1.1 Construction and Definitions. Certain matters of construction of this
Agreement and the definition of capitalized terms used herein but not otherwise
defined in Article I through Article XII are set forth on Schedule I.

ARTICLE II: PURCHASE AND SALE OF ACQUIRED ASSETS

2.1 Purchase and Sale of Acquired Assets. Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, Seller agrees to
sell, transfer, convey, assign and deliver to Buyer (or an Affiliate of Buyer
designated by Buyer), and Buyer agrees to purchase and accept (directly or
through an Affiliate of Buyer designated by Buyer) from Seller, all of Seller’s
right, title and interest in, to and under all of the assets, properties, rights
and claims of every kind and description of Seller (other than the Excluded
Assets), whether real or personal, tangible or intangible, vested or unvested,
contingent or otherwise, wherever located, and all goodwill associated therewith
(collectively, the “Acquired Assets”), in each case, free and clear of all Liens
other than Permitted Liens, including (without limitation):

(a) Purchased Contracts. All of Seller’s right, title and interest in, to, and
under Contracts, including the Contracts set forth on Schedule 2.1(a) (the
“Purchased Contracts”);

(b) Prepaid Expenses. All prepaid expenses of the Business as of the Closing
Date;



--------------------------------------------------------------------------------

(c) Intellectual Property. (i) All Intellectual Property, including the names
“ADAMSGRAYSON” and “LEGALSOURCE”, the logos associated therewith, and the other
Intellectual Property set forth on Schedule 2.1(c), (ii) all documentation and
media constituting, describing or relating to such Intellectual Property,
including memoranda, models, diagrams, manuals, technical specifications and
other records wherever and whenever created, and (iii) the right to sue for
past, present, or future infringement and to collect and retain all damages and
profits related to the foregoing;

(d) Accounts Receivable and WIP. All Accounts Receivable and WIP as of the
Closing Date.

(e) Goodwill. All goodwill and general intangibles (the “Goodwill”) associated
with the name, assets, properties and rights of Seller or the Business and all
of Seller’s rights (both legal and equitable) to protect its rights and
interests;

(f) Certain Equipment and Personal Property. Except as set forth on Schedule
2.2(e), all equipment and personal property, including, without limitation, all
servers, data storage devices, systems, networks and other computer assets,
hardware, equipment, furniture, supplies, fixtures and other tangible personal
property used in the Business, including laptop computers and all technology
underlying or enabling Internet sites, systems or networks;

(g) Permits. All Permits and applications therefor held by Seller that may
legally be transferred to Buyer;

(h) E-mail Addresses, Websites and Telephone Systems. All e-mail addresses,
websites, telephone systems and telephone numbers used in connection with the
Business;

(i) Causes of Action, etc. All claims, causes of action and choses in action,
other than those described in Section 2.2(i);

(j) Business Proprietary Information. All Business Proprietary Information,
including, without limitation, one or more lists and / or databases of temporary
employees and / or contractors identified as potential providers of services of
the Business (the “Reviewer Database”);

(k) Records and Documentation. All books, records (including financial and
accounting records), lists of Customers and prospective customers of the
Business, files, working papers, analytical models, work product,
correspondence, memoranda and other documentation related to the Business or
otherwise related to the assets referred to in this Section 2.1 or the Assumed
Liabilities, including any Confidential Records and any item stored in
electronic format, in computer or any other means or media; and

(l) Restrictive Covenant Agreements. To the extent assignable, all of Seller’s
right, title and interest in, to and under any confidentiality, nondisclosure,
noncompetition, nonsolicitation, ownership of work product and other restrictive
covenants made by any

 

2



--------------------------------------------------------------------------------

employee or service provider of Seller for the benefit of Seller. Schedule
2.1(l) sets forth a list of all confidentiality, nondisclosure, noncompetition,
nonsolicitation, ownership of work product and other restrictive covenants made
by any employee or service provider of Seller for the benefit of Seller which
are not assignable.

2.2 Excluded Assets. The purchase of the Acquired Assets by Buyer and sale of
the Acquired Assets by Seller contemplated by this Agreement shall not include
any of the following assets (which assets shall be referred to as the “Excluded
Assets” and shall not constitute part of the Acquired Assets for any purpose):

(a) Cash and Cash Equivalents. Any cash or cash equivalents of Seller;

(b) Marketable Securities. Any marketable securities of Seller;

(c) Certain Contracts. All Contracts set forth on Schedule 2.2(c) (the “Excluded
Contracts”);

(d) Employee Benefit Plans. Any rights, books or records in connection with, or
assets of, any Employee Benefit Plans;

(e) Certain Equipment and Personal Property. Any equipment, furniture, supplies,
fixtures, or other tangible personal property used in the Business and set forth
on Schedule 2.2(e);

(f) Certain Claims. Any claims, causes of action and choses in action to the
extent (i) solely related to any asset described in Sections 2.2(a) through
2.2(e) above and necessary for Seller to get the benefit of such asset;
(ii) available as a defense, counterclaim, cross-claim, offset or third-party
claim in connection with any Excluded Liability relating to events occurring
prior to the Closing Date; (iii) related to work performed by Seller prior to
the Closing Date under Excluded Contracts and not related to any Accounts
Receivable or WIP; or (iv) related to any rights of Seller under this Agreement
and the Transaction Documents;

(g) Affiliates. Seller’s ownership interest in (i) Adams Grayson FRS LLC, a
Delaware limited liability company, and (ii) Adams Grayson Enterprises, LLC, a
Delaware limited liability company; and

(h) Certain Receivables. Seller’s rights with respect to all amounts due and
owing to Seller from Dewey & LeBouef LLP.

2.3 Liabilities.

(a) Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, Buyer agrees, effective as of the Closing, to assume (i) all accounts
payable of Seller as of the Closing Date which are related to the Acquired
Assets and were incurred in the ordinary course of the Business, and (ii) all
liabilities and obligations of Seller under any Purchased Contract required to
be performed after the Closing Date, to the extent that any such liabilities

 

3



--------------------------------------------------------------------------------

and obligations accrue and first arise after the close of business on the
Closing Date for reasons other than any breach, violation, failure to perform or
default by Seller (excluding Excluded Liabilities and any liability relating to
work performed prior to the close of business on the Closing Date or any other
liability which arose or accrued on or prior to the close of business on the
Closing Date) (the “Assumed Liabilities”).

(b) Excluded Liabilities. Notwithstanding any provision in this Agreement or any
other writing to the contrary, Buyer is assuming only the Assumed Liabilities
and is not assuming any other liability or obligation of whatever nature,
whether presently in existence or arising hereafter, including any other
liabilities of Seller (or any predecessor of Seller or any current or prior
owner of all or part of its businesses and assets) (all such liabilities and
obligations not being assumed being herein referred to as the “Excluded
Liabilities”). Without limiting the generality of the foregoing and
notwithstanding anything to the contrary in this Agreement, the term “Excluded
Liabilities” includes:

(i) all liabilities or obligations of Seller owing to any Affiliates,
Stockholders, directors, officers, employees, former employees, independent
contractors, agents, representatives or other personnel of Seller or its agents
or representatives;

(ii) all liabilities or obligations relating to any compensation or benefits of,
to or with respect to any current or former director, officer, partner,
principal, manager, employee, independent contractor, consultant, agent,
representative or other personnel (hereinafter “personnel”) of Seller or any
Employee Benefit Plans, including in respect of worker’s compensation, wage and
hour, independent contractor misclassification, civil rights, discrimination or
other claims, charges or complaints brought by any Person (including any
Governmental Entity) in connection with labor and employment Laws or otherwise
relating to employment by, or provision of services to, Seller, and including
all retirement, severance, deferred compensation, incentive, stock option,
vacation, bonus, commission, unemployment, partnership or other payments,
distributions or benefits payable to or accrued in favor of such Persons,
whether or not pursuant to any Employee Benefit Plans and whether or not such
Persons become Transferred Personnel or otherwise obtain employment with Buyer
or an Affiliate of Buyer;

(iii) all liabilities or obligations relating to any Excluded Asset;

(iv) all liabilities or obligations relating to Seller’s issuance or endorsement
of any check, note, draft or instrument;

(v) all liabilities or obligations relating to any claim of any third party
arising out of the ownership or operation of the Business or the Acquired Assets
prior to the Closing;

(vi) all liabilities or obligations of Seller or the Stockholders for Taxes,
including all liabilities or obligations of Seller or the Stockholders for Taxes
of any Person (other than Seller or the Stockholders) under Treas. Reg.
Section 1.1502-6 (or any similar provision of Law), as a transferee or successor
by contract, or otherwise;

 

4



--------------------------------------------------------------------------------

(vii) all liabilities or obligations related to the Bank Debt; and

(viii) all liabilities or obligations arising from or relating to the rights of
the holders of any shares of capital stock or any other equity interest of
Seller or any phantom equity or any options, warrants, subscriptions or other
rights, calls or commitments to issue, or any obligations or commitments to
purchase, any capital stock or other equity interest of Seller or any securities
convertible into or exchangeable for any of the capital stock or other equity
interest of Seller.

ARTICLE III: CLOSING; THE PURCHASE PRICE; ALLOCATION

3.1 Closing. The closing of the sale and purchase of the Acquired Assets and the
assumption of the Assumed Liabilities (the “Closing”) shall take place at the
offices of McDermott Will & Emery LLP, in Chicago, Illinois, or such other
location as agreed to by Buyer and Seller, at a time and date to be specified by
Buyer and Seller, which shall be no later than the second Business Day after the
satisfaction or waiver of the conditions set forth in Article VIII (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of those conditions at Closing), or at such other
time, date and location as Buyer and Seller agree in writing (the “Closing
Date”). The Closing shall be effective as of 12:01 am on the Closing Date.
Seller and Buyer shall conduct the Closing in a way that shall not require
personal attendance at the offices of McDermott Will & Emery LLP.

3.2 Purchase Price.

(a) Purchase Price. As consideration for the purchase of the Acquired Assets,
and in addition to assuming the Assumed Liabilities, subject to the terms and
conditions hereof, Buyer shall pay to Seller, by wire transfer in immediately
available funds to the account set forth in Exhibit A or any other account
communicated by Seller to Buyer in writing no later than two (2) Business Days
prior to the applicable payment date, the amounts listed in (b) through
(d) below (as adjusted in accordance with and subject to Section 3.3, the
“Purchase Price”).

(b) Closing Date Payment. On the Closing Date, Buyer shall pay to Seller an
initial amount (the “Closing Date Payment”) equal to:

(i) Twenty One Million Five Hundred Thousand Dollars ($21,500,000) plus the
Closing Adjustment Amount, if the Estimated Net Working Capital Amount is
greater than the Net Working Capital Threshold; or

(ii) Twenty One Million Five Hundred Thousand Dollars ($21,500,000) minus the
Closing Adjustment Amount, if the Estimated Net Working Capital Amount is less
than the Net Working Capital Threshold; or

(iii) Twenty One Million Five Hundred Thousand Dollars ($21,500,000), if the
Estimated Net Working Capital Amount is equal to the Net Working Capital
Threshold.

 

5



--------------------------------------------------------------------------------

For such purposes, the “Closing Adjustment Amount” shall equal the difference
(expressed as a positive number), if any, between the Net Working Capital
Threshold and the Estimated Net Working Capital Amount.

(c) Closing First Anniversary Payment. On the first anniversary of the Closing
Date, and subject to Buyer’s right of setoff pursuant to Section 12.9 hereof,
Buyer shall pay to Seller the amount of Five Million Dollars ($5,000,000)
together with interest from the Closing Date until the date on which payment is
due, which shall accrue from the Closing Date until the date of payment at an
annual rate equal to the Prime Rate. If the payment is not paid when due, then
interest shall accrue on such unpaid amount at a rate per annum equal to twelve
percent (12%).

(d) Closing Second Anniversary Payment. On the second anniversary of the Closing
Date, and subject to Buyer’s right of setoff pursuant to Section 12.9 hereof,
Buyer shall pay to Seller the amount of Five Million Dollars ($5,000,000)
together with interest from the Closing Date until the date on which payment is
due, which shall accrue from the Closing Date until the date of payment at an
annual rate equal to the Prime Rate. If the payment is not paid when due, then
interest shall accrue on such unpaid amount at a rate per annum equal to twelve
percent (12%).

3.3 Adjustments to Purchase Price.

(a) Delivery of Closing Statement. Seller shall prepare and deliver to Buyer not
less than three (3) Business Days prior to the Closing Date a reasonable good
faith estimate of the Net Working Capital Amount as of the Closing Date setting
forth in reasonable detail the basis for such determination (the “Closing
Statement”). Such estimate shall be subject to reasonable approval by Buyer
(such estimate, when so approved, the “Estimated Net Working Capital Amount”).
Seller shall provide to Buyer such additional back-up or supporting data
relating to the preparation of the Closing Statement and the calculation of the
Estimated Net Working Capital Amount as Buyer may reasonably request.

(b) Delivery of Post-Closing Statement. In no event later than forty-five
(45) days after the Closing Date, Buyer shall prepare and deliver to Seller a
statement of Buyer’s determination of the Net Working Capital Amount as of the
Closing Date (the “Actual Net Working Capital Amount”), setting forth in
reasonable detail the basis for such determination (the “Post-Closing
Statement”). Buyer shall provide to Seller such additional back-up or supporting
data relating to the preparation of the Post-Closing Statement and the
calculation of the Actual Net Working Capital Amount reflected thereon as Seller
may reasonably request.

(c) Acceptance Period; Delivery of Dispute Notice. Seller may, within fifteen
(15) days following receipt of the Post-Closing Statement, provide Buyer with
written notice (a “Dispute Notice”) of its disagreement with the calculation of
the Actual Net Working Capital Amount reflected on the Post-Closing Statement.
If no such notice is delivered to Buyer by Seller within such period, the
Post-Closing Statement and the calculation of the Actual Net Working Capital
Amount reflected thereon shall be binding upon the parties hereto. A Dispute

 

6



--------------------------------------------------------------------------------

Notice shall set forth Seller’s determination of the Actual Net Working Capital
Amount and, in reasonable detail, the basis for such determination, and shall
specify the specific areas of Seller’s disagreement with the Post-Closing
Statement and the reasons therefor. Any items set forth on the Post-Closing
Statement that Seller does not specify in the Dispute Notice that it disagrees
with shall be deemed final and shall be binding upon the parties hereto. Buyer
and Seller shall endeavor in good faith to resolve any such disagreement within
fifteen (15) days (the “Negotiating Period”) following the delivery by Seller of
such Dispute Notice. Any resolution (including any partial resolution) of such a
disagreement shall be set forth in a writing executed by Buyer and Seller, and
any such resolution shall be binding on the parties hereto.

(d) Determination of Disputes by Neutral Firm. If Buyer and Seller are unable to
completely resolve any such disagreement within the Negotiating Period, the
unresolved issues (the “Working Capital Dispute”) shall be promptly submitted
for resolution to Grant Thornton LLP or, if Grant Thornton LLP is unable or
unwilling to serve in such capacity, a recognizable, reputable and impartial
certified public accounting firm that is mutually acceptable to Buyer and Seller
(the “Neutral Firm”). If Buyer and Seller cannot agree upon a Neutral Firm
within ten (10) days, the Washington, DC office of the American Arbitration
Association shall choose a recognized, reputable and impartial certified public
accounting firm (other than a firm that has provided services within the past
five (5) years to Buyer, Seller or any of their respective Affiliates) to act as
the Neutral Firm. The parties shall instruct the Neutral Firm to (A) promptly
(and, to the extent practicable, no later than sixty (60) days after the Neutral
Firm’s receipt of such instructions) determine (it being understood that in
making such determination, the Neutral Firm shall be functioning as an expert
and not as an arbitrator), based solely on written submissions by Seller and
Buyer, and not by independent review, only those issues in dispute and
(B) render a written report as to the resolution of the Working Capital Dispute
which, absent manifest error, shall be conclusive and binding on the parties. In
resolving any Working Capital Dispute, the Neutral Firm (x) shall be instructed
to comply with the provisions of this Section 3.3(d) and (y) may not assign a
value to any item greater than the greatest value for such items claimed by
either party or less than the smallest value for such items claimed by either
party. Neither Buyer nor Seller (or any of their respective Affiliates or
representatives) shall have any ex parte communications or meetings with the
Neutral Firm without reasonable prior notice (which notice shall provide the
other party a reasonable opportunity to participate in such communications or
meetings), to Buyer (in the case of Seller) or Seller (in the case of Buyer).
The fees and expenses of the Neutral Firm shall be borne one-half (1/2) by
Buyer, on the one hand, and one-half (1/2) by Seller, on the other hand.

(e) Post-Closing Reconciliation.

(i) If the Estimated Net Working Capital Amount is greater than the Actual Net
Working Capital Amount as finally determined pursuant to Section 3.3(c) or
Section 3.3(d), as the case may be, the Reconciliation Payment minus any
Reimbursable Amounts shall be paid by Seller to Buyer. If the Estimated Net
Working Capital Amount is less than the Actual Net Working Capital Amount as
finally determined pursuant to Section 3.3(c) or Section 3.3(d), as the case may
be, the Reconciliation Payment plus any Reimbursable Amounts shall be paid by
Buyer to Seller. If the Actual Net Working Capital Amount as finally determined
pursuant to Section 3.3(c) or Section 3.3(d), as the case may be, is equal to
the Estimated Net Working

 

7



--------------------------------------------------------------------------------

Capital Amount, unless there are Reimbursable Amounts owed by Buyer to Seller,
no payment shall be required under this Section 3.3(e). In either event, payment
of the Reconciliation Payment shall be made by wire transfer of immediately
available funds within five (5) days of the date in which the Actual Net Working
Capital Amount is finally determined pursuant to Section 3.3(c) or
Section 3.3(d), as the case may be. The “Reconciliation Payment” shall be equal
to the difference (expressed as a positive number), if any, between the
Estimated Net Working Capital Amount and the Actual Net Working Capital Amount
as finally determined pursuant to Section 3.3(c) or Section 3.3(d), as the case
may be.

(ii) If the Reconciliation Payment is not paid when such amount is due, then
interest shall accrue on such unpaid amount at a rate per annum equal to twelve
percent (12%). The Reconciliation Payment shall be paid by wire transfer of
immediately available funds to such account(s) as the recipient designates by
written notice at least two (2) days prior to the date such payment is due.

3.4 Purchase Price Payment. All payments of the Purchase Price to Seller (net of
Seller’s costs, expenses and Taxes related to the sale of the Business) required
to be made pursuant to Section 3.2 or 3.3 hereof are to be allocated among and
between each Stockholder based on such Stockholder’s relative percentage of
ownership of Adams Grayson Corporation common stock as of the Closing Date, as
set forth on Schedule 3.4,

3.5 Allocation. Seller and Buyer hereby agree that the Purchase Price shall be
allocated to the Acquired Assets in accordance with Section 1060 of the Code and
substantially in the manner set forth on Exhibit G (the “Allocation”). Buyer
shall submit a proposed Allocation to Seller which may reflect post-Closing
third party valuation advice not more than thirty (30) days after the Closing,
and such proposed Allocation shall be subject to consent from Seller, which
consent shall not be unreasonably withheld. Seller shall have thirty (30) days
from notice of such proposed Allocation to object thereto. Any such objection
shall be made by written notice and shall specify, in reasonable detail, the
specific areas of Seller’s disagreement with Buyer’s proposed Allocation and the
reasons therefor. Any items of Buyer’s proposed Allocation that Seller does not
timely object to in accordance with the preceding sentence shall be deemed final
and shall be binding upon the parties hereto. Buyer and Seller shall report, act
and file Tax Returns (including, but not limited to Internal Revenue Service
Form 8594) in all respects and for all purposes consistent with the Allocation.
Upon payment of any amounts pursuant to Article IX (which shall be treated for
Tax purposes as an adjustment to the Purchase Price), Buyer and Seller shall
allocate such amounts pursuant to Article IX in accordance with the Allocation,
and the parties shall mutually prepare, file and deliver on a timely basis IRS
Form 8594 consistent with such Allocation. If any Tax authority challenges such
allocation, the party receiving notice of such challenge shall give the other
prompt written notice thereof and the parties shall use their
commercially-reasonable efforts to preserve the effectiveness of such
Allocation. No party hereto shall take any position (whether in audits, Tax
Returns or otherwise) that is inconsistent with the Allocation unless required
to do so by applicable Law. Any dispute related to the Allocation shall be
decided in accordance with the procedures set forth in Section 3.3(d).

 

8



--------------------------------------------------------------------------------

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof and as of the
Closing that:

4.1 Organization and Qualification. Seller is duly incorporated, validly
existing and in good standing under the Laws of the jurisdiction of its
organization. Seller has delivered to Buyer true, complete and correct copies of
its articles of incorporation and bylaws as in effect. Seller has all requisite
corporate power and authority to conduct the Business as presently conducted and
to own and lease its properties and assets. Schedule 4.1 sets forth each
jurisdiction in which the ownership or lease of property or the conduct of its
business requires such qualification, and Seller is qualified to do business as
a foreign entity and is in good standing in each such jurisdiction.

4.2 Authorization. Seller has all requisite power and authority to execute and
deliver this Agreement and the Transaction Documents to which Seller is a party
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance of this Agreement and the Transaction Documents to which Seller
is a party have been duly authorized and approved by the Stockholders and the
board of directors or similar governing body of Seller, which constitute all
necessary actions. This Agreement and the Transaction Documents to which Seller
is a party have been or will have been, as the case may be, duly executed and
delivered by Seller, and (assuming that this Agreement and the Transaction
Documents to which Buyer is a party have been duly authorized, executed and
delivered by Buyer) constitute or will constitute, as the case may be, legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
applicability affecting the rights of creditors and by general equitable
principles (the “Enforceability Exception”).

4.3 No Violations or Conflicts. Neither the execution and delivery of, or
performance under, this Agreement or the Transaction Documents by Seller nor the
consummation by Seller of the transactions contemplated by this Agreement or the
Transaction Documents does or will (i) violate any provision of its articles of
incorporation or bylaws, (ii) result in a violation or breach of, or constitute
a failure to perform, default or an event of default under, or give rise to a
right to terminate, accelerate or modify (any such violation, breach, failure to
perform, default or event of default or other event or circumstance giving rise
to a right to terminate, accelerate or modify shall hereinafter be referred to
as a “default”) any indenture, mortgage, bond, contract, license, lease,
agreement, Permit, instrument or other obligation to which it is a party or by
which it is bound or to which any of its properties or any of the Acquired
Assets is subject, (iii) violate any Law, writ, judgment, injunction or court
decree to which it or its properties is subject, (iv) result in the creation or
imposition of any Lien on any Acquired Asset or (v) result in any party having
the right to obtain an injunction barring the performance of any or all of the
transactions contemplated by this Agreement or the Transaction Documents.

4.4 Consents and Approvals. Except as otherwise set forth on Schedule 4.4, no
consent, approval or authorization of, or declaration, filing or registration
with, any Governmental Entity or any other Person is required to be made or
obtained by Seller in connection with the execution, delivery or performance of
this Agreement or the applicable Transaction Documents by Seller or the
consummation of the transactions contemplated hereby and thereby.

 

9



--------------------------------------------------------------------------------

4.5 Ownership. Except as set forth on Schedule 4.5(a), Seller does not own, of
record or beneficially, directly or indirectly, any shares of capital stock or
other comparable equity interest of any Person. Except as set forth on Schedule
4.5(b), Seller does not have, and has never had, any subsidiaries. Seller is not
a party to any agreement relating to the formation of any other Person, and
Seller does not have any contractual right or obligation to acquire any direct
or indirect equity or ownership interest in or provide financial support to any
other Person. LegalSource, LLC is a wholly-owned subsidiary of Adams Grayson
Corporation.

4.6 Capitalization. Schedule 4.6 sets forth a true, correct and complete list,
as of the date hereof, of (a) all of the stockholders of Seller including, if
applicable, any holder of any beneficial interest in any stockholder of Seller,
the number of shares of Seller’s capital stock, by class, held by each
stockholder, and the related ownership percentage of each such stockholder in
Seller, and (b) all outstanding options, warrants, subscriptions or other
rights, calls or commitments to issue, or any obligation or commitments to
purchase, any capital stock or other equity interest or any securities
convertible into or exchangeable for any of the capital stock or other equity
interest of Seller, including the names of holders of such rights and the
exercise prices and vesting thereof.

4.7 Financial Statements.

(a) Seller has previously delivered to Buyer the Financial Statements and the
Interim Financial Statements, which Financial Statements are attached hereto as
Schedule 4.7(a)(i) and which Interim Financial Statements are attached hereto as
Schedule 4.7(a)(ii). The Financial Statements and the Interim Financial
Statements have been prepared on a consistent basis (except, in the case of
Interim Financial Statements, for the absence of footnotes) and fairly present
in all material respects the financial position, results of operations, cash
flows and changes in stockholders’ equity of Seller as of the dates and for the
periods presented therein.

(b) Any projections provided by Seller to Buyer were prepared by Seller in good
faith. Such projections were prepared on the basis of the assumptions set forth
therein, which Seller believes are fair and reasonable in light of the
historical financial performance of Seller and of current and reasonably
foreseeable business conditions.

(c) All books, records and accounts of Seller are accurate and complete and are
maintained in all material respects in accordance with good business practice
and all Laws. Seller maintains systems of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization; and
(ii) transactions are recorded as necessary to permit the preparation of
financial statements on a consistent basis and to maintain accountability for
the Acquired Assets.

 

10



--------------------------------------------------------------------------------

4.8 Assets.

(a) Seller has good and marketable title to all of the Acquired Assets, free and
clear of any Liens other than Permitted Liens, excepting leased or licensed
assets, as to which Seller has good and marketable title to the leasehold
interest or license. The balance sheet included in the Interim Financial
Statements (as of its date) accurately and completely reflects the Acquired
Assets and the Assumed Liabilities. Upon consummation of the transactions
contemplated hereby, Buyer will have acquired good and marketable title in and
to, or, in the case of assets which are leased or licensed pursuant to Purchased
Contracts, a valid leasehold interest or license in, each of the Acquired
Assets, free and clear of all Liens other than the Assumed Liabilities. All
tangible property included in the Acquired Assets is in good condition, ordinary
wear and tear excepted, and is in adequate operating condition for the purposes
for which it is used by Seller in the Business.

(b) The Acquired Assets include all right, title and interest in, under and to
all of the assets that are used in or that are otherwise necessary to the
operation of the Business, and are sufficient for the continued conduct of the
Business after the Closing Date in the same manner as the Business is currently
being conducted by Seller, and as currently contemplated to be conducted by
Seller. No part of the Business is operated by any Person other than Seller.
Schedule 4.8 sets forth a list of substantially all equipment and personal
property used in the conduct of the Business.

4.9 Accounts Receivable and WIP. Set forth on Schedule 4.9 is a true, complete
and correct list of (i) all Accounts Receivable with respect to services
rendered by the Business and billed for by Seller as of May 31, 2012 and the
aging thereof and (ii) all WIP as of May 31, 2012. All Accounts Receivable and
WIP have arisen in connection with bona fide transactions and in respect of
services performed in a professional manner in accordance with the terms of the
relevant engagement. All Accounts Receivable and WIP have been recorded in the
ordinary course of business consistent with past practice. Seller has sent
invoices to each Customer listed on Schedule 4.9 for the full amount of all
Accounts Receivable listed thereon with respect to such Customer. There is no
claim (or any basis for any claim) for nonpayment or offset of any Accounts
Receivable or portion thereof, and the Accounts Receivable are collectible in
the ordinary course of business consistent with past practice. When any WIP is
billed in the ordinary course of business there will be no claim (or any basis
for any claim) for nonpayment or offset of such WIP or any portion thereof, and
all such WIP will be collectible in the ordinary course of business consistent
with past practice. Except as expressly provided for in the applicable Purchased
Contract or as set forth on Schedule 4.9, Seller has not granted, or agreed to
grant, any rebates, concessions, discounts, write-offs or allowances with
respect to any Accounts Receivable, WIP or with respect to any current Customer
engagements or proposed engagements.

4.10 Undisclosed Liabilities; Solvency. Seller has no liabilities (whether
absolute, accrued, contingent, known or unknown or otherwise), claims,
obligations or other Liens, except as disclosed on the balance sheet included in
the Interim Financial Statements or on Schedule 4.10 and except for immaterial
liabilities (whether absolute, accrued, contingent or otherwise), claims,
obligations or other Liens incurred in Seller’s ordinary course of business
consistent with

 

11



--------------------------------------------------------------------------------

past practice. Schedule 4.10 sets forth, separately, (a) a true, correct and
complete list of all outstanding loans, lines of credit and other indebtedness
incurred by Seller, the repayment obligations for which are secured by any of
Seller’s assets, (b) a true, correct and complete list of all other outstanding
loans, lines of credit and other indebtedness incurred by Seller, and (c) with
respect to each loan described in the foregoing clauses (a) and (b), the amounts
due thereunder. Seller is not a party to any bankruptcy proceedings, whether
voluntary or involuntary or actual or threatened, and has not made an assignment
of its assets for the benefit of any creditor or otherwise. Seller is solvent,
and immediately following the consummation of the transactions contemplated
hereby, Seller will be solvent.

4.11 Absence of Certain Changes. Except as set forth on Schedule 4.11, since
January 1, 2011, Seller has conducted its operations and affairs only in the
ordinary course of business, consistent with past practice, including with
respect to billing and collection of fees, and has not (a) suffered any material
adverse change in its business, operations, prospects or financial condition,
(b) incurred any indebtedness (whether material, immaterial, contingent or
otherwise) for borrowed money or guaranteed, assumed or endorsed the obligations
of any other Person, (c) except in the ordinary course of business consistent
with past practice, sold, assigned, leased, transferred or otherwise disposed of
any assets, (d) except in the ordinary course of business consistent with past
practice, sold, assigned, licensed or abandoned any Intellectual Property,
(e) settled or compromised any action, suit or proceeding, whether
administrative, civil or criminal, in law or in equity, or before any
Governmental Entity, (f) made any capital expenditures or commitments therefor
outside the ordinary course of business consistent with past practice in excess
of Ten Thousand Dollars ($10,000) individually, or Twenty Thousand Dollars
($20,000) in the aggregate, (g) made any change in any method of accounting or
accounting principle, method, estimate or practice, (h) amended or modified its
articles of incorporation or bylaws or any other charter documents,
(i) increased the compensation payable or to become payable to any personnel of
Seller, except in accordance with pre-existing contractual obligations,
(j) mortgaged, pledged or subjected to any Lien, other than Permitted Liens, any
of the Acquired Assets, or any part thereof, (k) taken any other action that
would have required the advance written consent of Buyer pursuant to Section 7.1
had such action been taken after the date of this Agreement, or (l) agreed or
committed to do any of the foregoing.

4.12 Customer Relations.

(a) To Seller’s knowledge, all relationships between Seller and its Customers
are, and will continue to be, good. All services and other work performed by
Seller for its Customers has been done in accordance with the terms agreed to by
Seller and the Customer, whether a Contract or commitment, and whether oral or
written. Seller has not received any notice (formal or informal, oral or
written) from any Customer who is a Customer of Seller pursuant to any Purchased
Contract of an intention to materially reduce or terminate its relationship with
Seller, and Seller has not engaged in any material renegotiation of the terms of
any contract between Seller and any such Customer which terms are not yet
reflected in the Purchased Contracts. To Seller’s knowledge, no investigation or
examination of any Account Receivable or performance of Seller is currently
being conducted by any Person who at any time has been a Customer of Seller, and
no such investigation or examination has been threatened.

 

12



--------------------------------------------------------------------------------

(b) Except as otherwise set forth on Schedule 4.12(b), Seller does not provide
any services to (i) any corporation, partnership, or limited liability company
that has any class of equity securities that is traded on any stock exchange in
the United States, or (ii) any Governmental Entity.

4.13 Contracts and Commitments. Schedule 4.13(a) sets forth a true, complete and
correct list of all Customer and vendor contracts and subcontracts, contracts
with independent contractors, co-marketing, alliance, joint venture or
partnership agreements, real property and personal property leases and other
contracts, whether written or oral, of the Business as of the date hereof (as
they may be amended or reformed, collectively, the “Contracts”), provided, that
none of the following Contracts (other than Customer contracts, teaming,
co-marketing, alliance, joint venture or partnership agreements, agreements with
subcontractors or personnel of Seller, real property leases and subleases) are
required to be identified on Schedule 4.13(a): (1) any Contract that does not
involve the payment or receipt of at least Five Thousand Dollars ($5,000)
annually or Ten Thousand Dollars ($10,000) in the aggregate; or (2) any Contract
relating solely to an Excluded Asset. In the case of oral Contracts, Schedule
4.13(a) sets forth a true, complete and correct summary in reasonable detail of
the terms and conditions of all such Contracts. All Contracts (i) between Seller
and any Affiliate of Seller, (ii) which contain exclusivity or referral fee
provisions and/or (iii) which place restrictions on Seller or any other Person
(including restrictions on the ability to engage in any business in any place or
to solicit customers or solicit Persons for employment or as independent
contractors) are listed on Schedule 4.13(b) and are identified as such, and in
the case of the restrictions described in the foregoing clause (iii), such
restrictions are summarized in reasonable detail on Schedule 4.13(b). Except as
set forth on Schedule 4.13(c), Seller is not in default or breach of any of the
Contracts, and, to Seller’s knowledge, no other party to any of the Contracts is
in default or breach of any Contract. Each Contract is in full force and effect.
Seller has delivered to Buyer a true, complete and correct copy of each written
Contract and a written summary of each oral Contract. Seller has not assigned,
delegated or otherwise transferred, or entered into any agreement to so assign,
delegate or otherwise transfer, any of its rights or obligations with respect to
any Acquired Asset. Schedule 4.13(d) sets forth a true, complete and correct
list and summary of each outstanding proposal by Seller to provide services to
any third party. Except as set forth on Schedule 4.13(d), there have been no
oral or written changes to any such proposal.

4.14 Litigation. Except as set forth on Schedule 4.14, there has been, and there
currently is, no civil, criminal or administrative action, suit, claim, hearing,
investigation or proceeding pending or, to Seller’s knowledge, threatened,
against Seller (or any Affiliate, or any current or former personnel of Seller,
relating to the business of Seller or its Affiliates), in any court, by any
Governmental Entity or any other Person or before any arbitrator or other
tribunal and, to Seller’s knowledge, there is no reasonable basis for any such
civil, criminal or administrative action, suit, claim, hearing, investigation or
proceeding. Seller has not been and is not currently subject to any action,
order, writ, judgment, injunction or decree of any Governmental Entity and, to
Seller’s knowledge, there is no reasonable basis for Seller to become subject to
any such action, order, writ, judgment, injunction or decree by any Governmental
Entity.

 

13



--------------------------------------------------------------------------------

4.15 Intellectual Property. Except as set forth on Schedule 4.15, Seller does
not own any (i) Patents, (ii) Marks, (iii) Copyrights, (iv) Domain Names,
(v) unregistered Marks or (vi) Software. Where applicable, the following is
provided for each item listed on Schedule 4.15: the registration number, the
serial number or other identification, the applicable jurisdiction, and the
registration or application date.

(a) Schedule 4.15(a) contains a true, complete and correct list of all licenses,
sublicenses or agreements or instruments involving the Intellectual Property of
Seller, including (i) licenses by Seller to any Person of any Intellectual
Property, and (ii) all licenses by any other Person to Seller of any
Intellectual Property (except with respect to generally available
“off-the-shelf” software) (each a “License”). Each such License is a valid and
binding agreement enforceable in accordance with its terms. With respect to each
License, there is no default (or event that with the giving of notice or passage
of time could constitute a default) by Seller or, to Seller’s knowledge, the
other party thereto. There are no pending claims with respect to any License
and, to Seller’s knowledge, no such claims have been threatened.

(b) Except as set forth on Schedule 4.15(b), no Person other than Seller has any
right or interest of any kind or nature in or with respect to the Intellectual
Property, or any portion thereof, or any rights to sell, license, lease,
transfer or use or otherwise exploit the Intellectual Property or any portion
thereof.

(c) Except as disclosed on Schedule 4.15(c), none of Seller, the conduct of the
Business by Seller, or the Intellectual Property of Seller has been alleged to
have, and none of Seller, the conduct of the Business by Seller, or the
Intellectual Property of Seller has, infringed upon, misappropriated or
otherwise violated any Intellectual Property or other proprietary information or
rights of another Person. There are no pending claims, actions or proceedings
contesting or challenging the Intellectual Property or Seller’s use of any
Intellectual Property that is owned by another Person and, to Seller’s
knowledge, no such claims, actions or proceedings have been threatened. To
Seller’s knowledge, no Person, including any current or former personnel of
Seller, is infringing upon, misappropriating, or otherwise violating Seller’s
rights to the Intellectual Property.

4.16 Compliance with Laws. Seller has been and continues to be in compliance
with, and the Business has been operated in compliance with, Seller’s articles
of incorporation and bylaws, and in compliance with all Laws. Seller has not
received notice from any Governmental Entity or other Person alleging that it is
not in compliance with, or that it is in violation of, any Law. Seller has not
received notice from any Governmental Entity or other Person of the
investigation by such Governmental Entity or other Person and, to Seller’s
knowledge, no such investigation has been commenced or is ongoing.

4.17 Properties. Seller does not own and has never owned any real property. The
Leased Premises constitute all of the real property necessary for the operation
of the Business. Seller enjoys peaceful and undisturbed possession of such
property, and such property is free and clear of all Liens other than Permitted
Liens. To Seller’s knowledge, the Leased Premises have no defects which could
materially impair the day to day use thereof for the conduct of the Business as
currently conducted by Seller. Neither Seller nor the landlords under the Leases
are in default thereunder, and no facts or circumstances exist which would
constitute a default thereunder with the giving of any applicable notice and
expiration of any applicable cure period.

 

14



--------------------------------------------------------------------------------

4.18 Employee Benefit Plans; ERISA.

(a) Schedule 4.18(a) sets forth a true, complete and correct list of all plans,
programs, policies, arrangements, agreements and commitments, including any
employee benefit plans (within the meaning of section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended “ERISA”) that Seller
maintains or has entered into or is obligated under with respect to personnel of
Seller that provides or promises compensation, bonuses or other forms of
incentive pay, retirement benefits, deferred compensation, severance benefits,
welfare benefits, fringe benefits, equity or equity-based compensation or any
other benefit or perquisite (collectively, the “Employee Benefit Plans”).

(b) With respect to each Employee Benefit Plan, Seller has provided Buyer with a
true and complete copy of the Employee Benefit Plan document and the summary
plan description, if applicable, or, if no such document or summary exists, a
written description of the Employee Benefit Plan.

(c) Except as set forth on Schedule 4.18(c): (i) no Employee Benefit Plan is
subject to Title IV of ERISA; and (ii) Seller has no Employee Benefit Plans that
are multiemployer plans within the meaning of Section 3(37) of ERISA. Each
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code
(a “qualified plan”) has received or applied for a favorable determination
letter and nothing has occurred (or has failed to occur) since the date of the
most recent such letter that could reasonably be expected to cause a loss of the
qualified status of any such Employee Benefit Plan. There has been no non-exempt
prohibited transaction within the meaning of Section 406 of ERISA, or
Section 4975 of the Code, with respect to any of the Employee Benefit Plans;
each of the Employee Benefit Plans has been operated in all material respects in
accordance with both its terms and all applicable Laws; no personnel of Seller
is liable for, or is reasonably expected to be liable for, Tax penalties (in the
form of a twenty percent (20%) excise Tax, early income recognition or both) for
failure of any Employee Benefit Plan to satisfy in form or operation the
applicable requirements of Section 409A of the Code; and there are no actions,
claims (other than routine claims for benefits), lawsuits or arbitrations
pending or, to Seller’s knowledge, threatened with respect to any Employee
Benefit Plan or, to Seller’s knowledge, against any fiduciary of any Employee
Benefit Plan and, to Seller’s knowledge, nothing has occurred (or failed to
occur) that could reasonably be expected to give rise to any such claim, action,
lawsuit or arbitration.

(d) Except as set forth on Schedule 4.18(d), Seller is not providing, and has no
obligation to provide, post-termination health benefits or life insurance
coverage to any former personnel of Seller or any of their dependents, former
dependents or beneficiaries.

(e) Except as expressly provided herein or as set forth on Schedule 4.18(e),
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated herein will (i) entitle any personnel of Seller to
severance pay, or any similar payment, or (ii) except to the extent vesting
resulting from a partial termination of a qualified plan occurs due to
applicable Law, accelerate the time of payment or vesting or increase the amount
of any compensation due under any Employee Benefit Plan.

 

15



--------------------------------------------------------------------------------

4.19 Insurance. Schedule 4.19 sets forth a true, complete and correct list, and
a summary description of the coverage provided thereby, of all liability
insurance policies maintained by Seller or any other Person with respect to
Seller, the Acquired Assets, the operations of the Business and its personnel.
All of such policies are in full force and effect, and Seller has not received
notice of termination or non-renewal of such policies. All premiums due on such
insurance policies have been paid. There are no pending claims with respect to
Seller, the Acquired Assets, the Business and its personnel under any such
insurance policies, and there are no claims as to which the insurers have
notified Seller that they intend to deny liability. Seller has not failed to pay
any premiums when due with respect to, or otherwise violated the terms of, nor
is Seller in default under, any such insurance policy.

4.20 Employment Matters.

(a) Schedule 4.20(a)(i) sets forth a true, complete and correct list of all
personnel of Seller (including, wherever applicable, the title, department,
location and hire or retention date) and the total compensation (including
salary, bonuses and incentive compensation) received with respect to the
immediately preceding fiscal year of Seller, current compensation and the number
of years of continuous service of each such person and the value of vacation
time accrued but not taken by each such individual as of May 31, 2012. None of
the personnel of Seller is on a leave-of-absence. Schedule 4.20(a)(ii) sets
forth a true, complete and correct list of all former personnel of Seller
currently receiving benefits through COBRA.

(b) Except as set forth on Schedule 4.20(b), Seller does not have any current
engagement with any Person as a consultant or independent contractor, and Seller
does not have any written or oral agreement with any such consultant or
independent contractor.

(c) Each personnel of Seller is retained or employed on an at-will basis, and
Seller does not have any written or oral agreement with any such personnel that
would interfere with (i) Seller’s ability to discharge such personnel without
payment of any severance or any other cost or expense or adverse consequences,
or (ii) if such personnel is contemplated to become Transferred Personnel,
Buyer’s ability to hire such personnel, Seller has not promised or represented
to any of its personnel that any of such personnel will be employed or engaged
by or receive any particular benefits from Buyer or any of its Affiliates or
related entities on or after the Closing Date.

(d) There is no collective bargaining agreement or union contract binding on
Seller which covers any personnel of Seller. Seller is under no obligation to
negotiate any such agreement with respect to any such individuals, no labor
organization or group of personnel of Seller has made a pending demand for
recognition or certification, and there are and have been no representation or
certification proceedings or petitions seeking a representation proceeding, with
the National Labor Relations Board or any other labor relations tribunal or
authority, nor have any such demands, proceedings or petitions been brought or
filed or threatened to be brought or filed within the past three (3) years.

 

16



--------------------------------------------------------------------------------

(e) Seller has complied with all Laws relating to the employment of labor to the
extent relating to the Business, including provisions thereof relating to wages,
hours, equal opportunity, collective bargaining, workers’ compensation and the
payment of social security and other Taxes and unlawful discrimination and
harassment. There are, and during the past three (3) years there have been, no
unfair labor practice charges or complaints, minimum wage or overtime or equal
pay charges or complaints, occupational safety and health charges or complaints,
wrongful discharge charges or complaints, employee grievances, discrimination
claims or workers’ compensation claims pending against Seller, and, to Seller’s
knowledge, none have been threatened. No notice has been received by Seller
within the past three (3) years of the intent of any federal, state, local or
foreign agency responsible for the enforcement of labor or employment laws to
conduct an investigation of Seller, and, to Seller’s knowledge, no such
investigation is in progress. Except as set forth on Schedule 4.20(e), Seller
has not incurred any liability, and no facts exist that would be likely to give
rise to any liability, in connection with the classification by Seller of any
individual as an independent contractor.

(f) There are no outstanding orders or charges against Seller under any
occupational health or safety legislation and, to Seller’s knowledge, none have
been threatened. All material levies, assessments and penalties made against
Seller related to the Business pursuant to all applicable workers compensation
legislation as of the date hereof have been paid by Seller, and Seller has not
been reassessed under any such legislation.

(g) Each individual employed by Seller in the United States has presented legal
proof of his or her identity and authorization to work in the United States for
Seller and is either (i) a U.S. citizen or lawful permanent resident or (ii) a
nonimmigrant possessing a current, valid authorization issued by U.S.
Citizenship and Immigration Services permitting employment by Seller.

4.21 Taxes.

(a) All Tax Returns required to be filed by or on behalf of Seller have been
timely filed with the appropriate taxing authorities, and all such Tax Returns
are complete and accurate. All Taxes due from Seller, whether or not shown on
any Tax Return, have been paid in full or an adequate provision has been made on
the Financial Statements for any such Taxes which are not yet due or which are
being contested in good faith. Seller is not currently the beneficiary of, and
has not requested, any extension of time within which to file any Tax Return
which has not yet been filed. Schedule 4.21 contains a true, complete and
correct list of all jurisdictions in which Seller is required to file any Tax
Return, and no claim has ever been made by any Governmental Entity in any
jurisdiction where Seller does not file Tax Returns that Seller is or may be
subject to taxation by, or be required to file Tax Returns in, that
jurisdiction. Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any personnel,
creditor, stockholder or other third party.

(b) There is no audit, examination, claim, assessment, deficiency, or refund
litigation pending or threatened with respect to any Taxes of or with respect to
Seller. All Taxes due with respect to completed and settled examinations or
concluded litigation relating to Seller

 

17



--------------------------------------------------------------------------------

have been paid in full or adequate provision has been made for any such Taxes on
the Financial Statements. Seller has not executed an extension or waiver of any
statute of limitations on the assessment or collection of any Tax that is
currently in effect. No rulings or agreements in respect of any Tax are pending
or have been issued by or entered into with any relevant Governmental Entity
with respect to Seller. Seller is not a party to or bound by any Tax allocation,
Tax sharing or other similar agreement, and Seller has no liability for the
Taxes of any other Person as a transferee or successor, by contract or
otherwise. There are no Liens for Taxes on any of the Acquired Assets, other
than Liens for Taxes not yet due.

(c) Seller has delivered to Buyer correct and complete copies of all of the
following: (i) U.S. federal income Tax Returns filed by Seller for the years
2008, 2009, 2010 and 2011; (ii) state income Tax Returns filed by Seller for the
years 2008, 2009, 2010 and 2011; (iii) all real and personal property Tax
Returns filed by Seller for the years 2008, 2009, 2010 and 2011; and
(iv) payroll Tax Returns filed by Seller for the years 2008, 2009, 2010 and
2011.

(d) Seller has neither made nor is obligated (or is a party to any agreement
under which it could be obligated) to make any payments that are or will not be
deductible under Section 280G of the Code.

(e) Except as set forth on Schedule 4.21(e), Seller has not been a member of an
affiliated group filing a consolidated U.S. federal income Tax Return during the
past seven (7) years, and Seller does not have any liability for the Taxes of
any Person (other than Seller) under Treas. Reg. Section 1.1502-6 (or any
similar provision of any Law), as a transferee or successor, by contract, or
otherwise.

(f) Seller has not been and is not in violation (or with notice or lapse of time
or both, would be in violation) of any applicable law relating to the
withholding, depositing or reporting of Taxes (including withholding of Taxes
pursuant to Sections 1441, 1442, 3102, 3401 and 3406 of the Code or similar
provisions under any Law). Seller has duly and timely withheld from salaries,
wages and other compensation and reported and deposited with the appropriate
taxing authorities all amounts required to be so withheld, reported and/or
deposited for all periods under applicable Law.

4.22 Relationships with Related Persons. Except as set forth on Schedule 4.22,
no Affiliate or personnel of Seller, nor any spouse or child or other family
member of any of them, or any Person associated with any of them (each of the
foregoing, a “Related Person”), has any interest in any of the Acquired Assets.
Except as set forth on Schedule 4.22 and with respect to employment and
compensation arrangements with personnel in the ordinary course of business
consistent with past practice which are otherwise disclosed hereunder, no
Related Person is a party to any contract, agreement or arrangement with, or has
any claim or right against, or owes any amounts to, Seller. All loans, payables
and other amounts due to or from a Related Person, on the one hand, and Seller
and/or its Affiliates, on the other hand, are listed on Schedule 4.22.

4.23 Permits. Schedule 4.23 sets forth a true, complete and correct list of all
material approvals, permits, certificates, qualifications, authorizations,
licenses, franchises, consents, orders and registrations of all Governmental
Entities and any other Person which are necessary

 

18



--------------------------------------------------------------------------------

for Seller to conduct the Business (collectively, the “Permits”). Except as set
forth on Schedule 4.23, the Permits are valid and in full force and effect, and
no Permits will be terminated as a result of the transactions contemplated by
this Agreement or the Transaction Documents. Seller is in compliance with the
terms of the Permits and no material violations are or have been recorded in
respect of any Permit. No proceeding is pending or, to Seller’s knowledge,
threatened to revoke, suspend, modify or limit any Permit.

4.24 Illegal Payments. Neither Seller nor, to Seller’s knowledge, any personnel
of Seller, or any other Person on behalf of Seller, has made or authorized,
directly or indirectly, any payment of funds of, or relating to, Seller which is
prohibited by any Law, including Laws relating to bribes, gratuities, kickbacks,
lobbying expenditures, political contributions and contingent fee payments.

4.25 No Other Representations and Warranties. Except as expressly set forth in
this Agreement, Buyer acknowledges that neither Seller nor the Stockholders, or
any employee or agent acting on their behalf, have made or are making, for the
benefit of Buyer, any representations and warranties whatsoever regarding the
subject matter of this Agreement, whether written or oral, expressed or implied,
and that Buyer is not relying and has not relied upon any such representations
and warranties regarding the subject matter of this Agreement.

4.26 Brokers and Finders. Except as set forth on Schedule 4.26, no broker or
finder has acted for Seller or its Affiliates or personnel of Seller in
connection with this Agreement or any Transaction Document or the transactions
contemplated hereunder or thereunder, and no broker or finder retained by Seller
or its Affiliates or personnel of Seller is entitled to any brokerage or
finder’s fee with respect to this Agreement or any Transaction Document or such
transactions.

4.27 Environmental, Health and Safety Matters. Seller has at all times complied
and is in compliance with all Environmental, Health and Safety Requirements.

4.28 No Separate Arrangement. Except as set forth on Schedule 4.28, neither
Seller nor any Stockholder has entered into any Contract or arrangement for the
distribution of, does not intend to distribute, and represents and warrants that
it will not distribute, any proceeds from that portion of the Purchase Price
allocated to such Seller or Stockholder or any adjustment thereto, directly or
indirectly, to any employees of Seller or Buyer.

4.29 Unauthorized Practice of Law. To Seller’s knowledge, neither Seller nor any
Stockholder has engaged in the unauthorized practice of law on Seller’s behalf
(including, as defined in Rule 49 of the District of Columbia Court of Appeals,
as modified by Opinion 21-12 issued by the DC Court of Appeals Committee on the
Unauthorized Practice of Law on January 12, 2012, the “Unauthorized Practice of
Law”).

 

19



--------------------------------------------------------------------------------

ARTICLE V: REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE STOCKHOLDERS

5.1 Additional Representations, Warranties and Covenants of the Stockholders. In
furtherance of the covenants and agreements contained herein, each Stockholder,
severally and not jointly, hereby represents and warrants to Buyer that:
(a) such Stockholder has all necessary power and authority to execute, deliver
and perform such Stockholder’s obligations hereunder; (b) this Agreement
constitutes the legally valid and binding obligation of such Stockholder,
subject to the Enforceability Exception; (c) neither the execution and delivery
of, or performance under, this Agreement by such Stockholder nor the
consummation by such Stockholder of the transactions contemplated by this
Agreement or the applicable Transaction Documents does or will (i) result in a
violation or breach of, or constitute a default or an event of default under,
any mortgage, bond, contract, license, lease, agreement, permit, instrument or
other obligation to which such Stockholder is a party or by which such
Stockholder is bound or to which any properties of such Stockholder related to
the Business (if any) are bound, which violation, breach or default would impair
the ability of such Stockholder to comply with such Stockholder’s obligations
hereunder, or (ii) violate any Law, writ, judgment, injunction or court decree
to which such Stockholder or such Stockholder’s properties related to the
Business (if any) are subject, which violation, breach or default would impair
the ability of such Stockholder to comply with such Stockholder’s obligations
hereunder; (d) no consent, approval or authorization of, or declaration, filing
or registration with, any Governmental Entity or any other Person is required to
be made or obtained by such Stockholder in connection with the execution,
delivery or performance of this Agreement by such Stockholder, or the
consummation by such Stockholder, as applicable, of the transactions
contemplated by this Agreement, the absence of which would impair the ability of
such Stockholder to comply with such Stockholder’s obligations hereunder;
(e) such Stockholder does not personally hold any right, title or interest of
any kind in, to or under (i) any Acquired Asset or (ii) Intellectual Property or
other asset of or used in the Business and of a type contemplated under
Section 2.1; and (f) Schedule 4.28 sets forth all transaction bonus or payments
required or intended to be made in conjunction with the Closing of the
transactions contemplated by this Agreement. To the extent such Stockholder has
or obtains any right, title or interest of any kind in, to or under (A) any
Acquired Asset or (B) to the extent not otherwise an Acquired Asset hereunder,
any Purchased Contract, Intellectual Property or other asset of or used in the
Business and of a type contemplated under Section 2.1, such Stockholder hereby
conveys all such right, title and interest to Buyer, free and clear of all Liens
other than Assumed Liabilities, as of the Closing Date, and such Stockholder
agrees to take any further action and execute, deliver, file and record any
document as reasonably requested by Buyer or as may be reasonably necessary or
desirable to effectuate such conveyance. For the avoidance of doubt, any such
right, title and interest shall be considered an “Acquired Asset” for all
purposes under this Agreement. In the event that any Stockholder fails to take
any action or execute, deliver, file or record any document as reasonably
requested by Buyer pursuant to this Section 5.1 within ten (10) days of notice
from Buyer, Buyer may take such action or execute, deliver, file or record such
document on behalf of such Stockholder, for which purpose such Stockholder
hereby irrevocably appoints Buyer as its attorney-in-fact, which appointment is
coupled with an interest. Each Stockholder hereby further agrees (x) to cause
Seller to comply with its covenants under this Agreement and (y) not to take or
fail to take any action that could reasonably be expected to result in the
breach of any such covenant.

 

20



--------------------------------------------------------------------------------

ARTICLE VI: REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the date hereof and the Closing
Date that:

6.1 Organization and Qualification. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Buyer has all requisite power and authority to conduct its business as presently
conducted and to own and lease its properties and assets. Buyer is qualified to
do business as a foreign entity and is in good standing in each jurisdiction in
which the ownership or lease of property or the conduct of its business requires
such qualification.

6.2 Authorization. Buyer has all requisite power and authority to execute and
deliver this Agreement and the Transaction Documents to which Buyer is a party
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance of this Agreement and the Transaction Documents to which Buyer
is a party have been duly authorized and approved by all necessary corporate
action on the part of Buyer. This Agreement and the Transaction Documents to
which Buyer is a party have been or will have been, as the case may be, duly
executed and delivered by Buyer and (assuming that this Agreement and the
Transaction Documents to which Seller and each Stockholder is a party have been
duly authorized, executed and delivered by Seller and each such Stockholder)
constitute or will constitute, as the case may be, legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms,
subject to the Enforceability Exception.

6.3 No Violations or Conflicts. Neither the execution and delivery of, or
performance under, this Agreement or the Transaction Documents by Buyer nor the
consummation by Buyer of the transactions contemplated by this Agreement or the
Transaction Documents does or will (a) violate any provision of its
organizational or governing documents, (b) result in a violation or breach of,
or constitute a default or an event of default under, any indenture, mortgage,
bond, contract, license, lease, agreement, permit, instrument or other
obligation to which it is a party or by which it is bound or to which any of its
assets is bound or (c) violate any Law, writ, judgment, injunction or court
decree to which it or its properties is subject.

6.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Entity or any other
Person is required to be made or obtained by Buyer in connection with the
execution, delivery or performance of this Agreement or the applicable
Transaction Documents by Seller and the Stockholders or the consummation of the
transactions contemplated hereby and thereby.

6.5 Brokers and Finders. No broker or finder has acted for Buyer or its
Affiliates in connection with this Agreement or any Transaction Documents or the
transactions contemplated hereunder or thereunder and no broker or finder
retained by Buyer or its Affiliates is entitled to any brokerage or finder’s fee
with respect to this Agreement or any Transaction Documents or such
transactions.

 

21



--------------------------------------------------------------------------------

ARTICLE VII: COVENANTS

7.1 Conduct of Business. From the date hereof until the earlier of the Closing
and the termination of this Agreement pursuant to Article XI, Seller shall
conduct the Business only in the ordinary course consistent with past practice
and in accordance with Law, including preserving intact the Acquired Assets,
goodwill and relationships of Seller with all Customers, personnel of Seller and
other Persons having business relationships with Seller, and maintaining the
books and records of Seller. Without limiting the foregoing, from the date
hereof until the earlier of the Closing or the termination of this Agreement
pursuant to Article XI, Seller shall not do any of the following, except as
required or expressly permitted pursuant to the terms hereof or as Buyer shall
have consented to in writing in advance:

(a) enter into (or terminate or amend, modify or waive any term of) any material
transaction, or any Customer contract, subcontract (whether as the prime
contractor or subcontractor), teaming agreement, or any similar contract or
arrangement, in each case other than in the ordinary course of business
consistent with past practice and less than Fifty Thousand Dollars ($50,000);

(b) renew, terminate, amend, modify or waive any term of the Leases;

(c) mortgage, pledge or subject any of the Acquired Assets, or any part thereof,
to any Lien or suffer such to exist other than Permitted Liens;

(d) enter into any new (or terminate or amend, modify or waive the terms of any
existing) employment, severance or consulting agreement or any Employee Benefit
Plan, grant any general increase in the compensation or benefits of personnel of
Seller (including any such increase pursuant to any Employee Benefit Plan),
grant any increase in the compensation or benefits payable or to become payable
to any personnel of Seller, or terminate any personnel of Seller or hire any new
personnel of Seller, in each case other than in the ordinary course of business
consistent with past practice;

(e) commit to make any capital expenditure in excess of Ten Thousand Dollars
($10,000) individually, or Twenty Thousand Dollars ($20,000) in the aggregate;

(f) incur, assume, prepay or guarantee any indebtedness (whether material,
immaterial, contingent or otherwise), other than in the ordinary course of
business consistent with past practice;

(g) pay, lend, or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement, arrangement or transaction
with, any of Seller’s Affiliates;

(h) fail to keep in full force and effect the insurance policies set forth on
Schedule 4.19 or insurance that is comparable in amount, credit quality and
scope of coverage to such policies;

 

22



--------------------------------------------------------------------------------

(i) make any change in any method of accounting or accounting principle, method,
estimate or practice;

(j) make or change any Tax election, change any annual Tax accounting period,
adopt or change any method of Tax accounting, file any amended Tax Return, enter
into any closing agreement relating to Taxes, settle any Tax claim or
assessment, surrender any right to claim a Tax refund, or consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment, in each case relating to the Business;

(k) settle, compromise, release or forgive any claim, cause of action,
litigation or other proceeding, whether administrative, civil or criminal, in
law or in equity, or before any Governmental Entity, or waive any right;

(l) sell, transfer or otherwise dispose of any of the Acquired Assets;

(m) sell, assign, license or transfer any of the Intellectual Property;

(n) change banking or safe deposit arrangements;

(o) change the methods of management or operation of the Business, including its
Customer billing practices;

(p) take any action that would result in, or be reasonably likely to result in,
any of the conditions to the consummation of the transactions contemplated by
this Agreement set forth in Article VIII not being satisfied or any of the
representations and warranties in Article IV being untrue;

(q) (i) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, cash equivalents, securities or other property)
in respect of, any of its capital stock, or (ii) purchase, redeem or otherwise
acquire any shares of its capital stock or any securities or obligations
convertible into or exchangeable for any shares of its capital stock or any
other of its securities or any rights, warrants or options to acquire any such
shares or other securities; or

(r) agree or commit to do any of the foregoing.

7.2 Access to Information. From the date hereof until the earlier of the Closing
and the termination of this Agreement pursuant to Article XI, Buyer shall be
entitled, through its personnel and those of its Affiliates, to enter upon and
make such reasonable investigation of the assets, properties, business and
operations of Seller and its Affiliates to the extent they relate to the
Business or the Acquired Assets, and such examination of the books and records,
financial condition and operations of the Business as Buyer may reasonably
request and to discuss the affairs, finances and accounts of the Business with
the personnel of the Business. Any such investigation and examination shall be
conducted at reasonable times upon reasonable prior notice to Seller. From the
date hereof until the earlier of the Closing and the termination of this
Agreement pursuant to Article XI, Seller shall promptly inform Buyer of any and
all matters (except for immaterial matters) that may arise affecting the
business and operations of Seller.

 

23



--------------------------------------------------------------------------------

7.3 Cessation of Business. From and after the Closing, Seller shall cease to
conduct the Business.

7.4 Performance of Excluded Liabilities. Seller shall timely pay or perform when
due the Excluded Liabilities, including, without limitation, the management and
payment of final payroll for all services rendered prior to the Closing Date
(which, for the avoidance of doubt, shall include amounts owed to Seller’s
employees with respect to deferred compensation, bonuses, earned but unused
vacation and other employee benefits which are Excluded Liabilities) and related
tax withholding and payment and performing all other obligations with respect to
its personnel in accordance with Section 7.10.

7.5 Receipt of Property Relating to Acquired Assets.

(a) If, after the Closing, Seller or any of its Affiliates or personnel of
Seller, or any other Person acting for or in concert with any of the foregoing
Persons, shall receive any money, check, note, draft, instrument, payment or
other property relating to or as proceeds of the Acquired Assets or the Assumed
Liabilities or any part thereof, Seller shall cause such Person to receive all
such items in trust for, and as the sole and exclusive property of, Buyer and,
promptly upon receipt thereof, Seller shall notify Buyer in writing of such
receipt and shall remit the same (or cause the same to be remitted) in kind to
Buyer in the manner specified by Buyer.

(b) If Buyer or any of its Affiliates or personnel of Seller, or any other
Person acting for or in concert with any of the foregoing Persons, shall receive
any money, check, note, draft, instrument, payment or other property relating to
or as proceeds of the Excluded Assets or the Excluded Liabilities or any part
thereof, Buyer shall cause such Person to receive all such items in trust for,
and as the sole and exclusive property of, Seller and, promptly upon receipt
thereof, shall notify Seller in writing of such receipt and shall remit the same
(or cause the same to be remitted) in kind to Seller in the manner specified by
Seller. For purposes of implementing this Section 7.5, if any check or other
payment is received from a Person that references an invoice or exactly matches
the amount owed under that invoice, the payment will be applied to that invoice.
If the payment does not reference or match an invoice, Buyer will contact the
payor. If for any reason the payor does not give direction as to application of
the payment, it will be applied to the oldest outstanding invoice first, the
next oldest outstanding invoice second, and so forth.

7.6 WIP and Accounts Receivable.

(a) As soon as practicable following the Closing Date and in any event within
five (5) days thereafter, Seller shall deliver to Buyer:

(i) a list of all Accounts Receivable and copies of all invoices related
thereto, organized by Customer, reflected on the books and records of Seller as
of the Closing Date with respect to services rendered and billed by Seller as of
the Closing Date, and a

 

24



--------------------------------------------------------------------------------

certificate signed by an executive officer of Seller, dated as of the date of
delivery of such list, certifying that such list is true, complete and correct
as of the Closing Date and that (A) all Accounts Receivable of Seller reflected
on such list were recorded in the ordinary course of business consistent with
past practice and Seller is not aware of any claim (or any basis for any claim)
for nonpayment of any such Account Receivable, and (B) Seller has sent invoices
to each Customer on the list of Accounts Receivable for the full amount of all
Accounts Receivable with respect to such Customer; and

(ii) a list of all WIP, organized by Customer, reflected on the books and
records of Seller as of the Closing Date and attributable to services provided
by Seller, and a certificate signed by an executive officer of Seller, dated as
of the date of delivery of such list, certifying that such list is true,
complete and correct as of the Closing Date and that all WIP has been performed
in accordance with the terms of the relevant engagement.

(b) From and after the Closing, Buyer shall have the sole authority to bill and
collect WIP and Accounts Receivable and Seller shall not instigate or threaten
to instigate any claims or litigation in connection with such collection
efforts.

7.7 Mutual Cooperation. After the date hereof, Seller will use its reasonable
efforts to provide to Buyer, and Buyer will use its reasonable efforts to
provide to Seller (the party providing such records or information or making
available such personnel, the “providing party,” and the party or parties
requesting such records, information or personnel, the “requesting party”) such
records and information and to make available to the requesting party such
personnel, in each case as may be reasonably requested in writing by the
requesting party, for the purpose of reasonably assisting the requesting party
in responding to governmental or professional inquiries, making required
governmental filings or defending or prosecuting any action or other proceeding
relating to or arising out of the conduct of the Business prior to or after the
Closing Date, involving any Person; provided, however, that (a) the requesting
party shall promptly reimburse the providing party for any reasonable
out-of-pocket expenses incurred by the providing party in connection with the
provision of any such assistance (including reasonable legal fees and
disbursements), but the requesting party shall not be responsible to reimburse
the providing party for such party’s time spent in such cooperation or the
salaries or costs of fringe benefits or other similar expenses paid by the
providing party to its Affiliates or related entities or their respective
stockholders and personnel while such Persons are providing any such assistance,
and (b) no providing party shall be required to (i) provide information, records
or personnel under circumstances which the providing party believes in its sole
reasonable determination may expose it to liability to any Person or may
prejudice any commercial, legal or other interest of the providing party or
(ii) take any action that, in the providing party’s sole determination,
unreasonably interferes with its business.

7.8 Insurance Tails. Seller shall, as promptly as practicable, obtain a “tail”
of not less than three (3) years, at Buyer’s expense, on Seller’s employment
practices liability insurance policy to cover claims or potential claims arising
from acts or omissions occurring prior to the Closing Date. Such coverage shall
be maintained until the third (3rd) anniversary of the Closing Date, on terms
reasonably acceptable to Buyer. Seller warrants that it is in compliance with
policy terms and conditions and that there are not impediments to Seller’s
ability to exercise the

 

25



--------------------------------------------------------------------------------

extended reporting option under the employment practices liability insurance
policy. Seller agrees to use best efforts to add Buyer as an additional insured
to its general liability insurance policy in order to provide coverage
thereunder for claims or potential claims arising from acts or omissions
occurring prior to the Closing Date. Seller further agrees to keep its
professional and general liability insurance policies in full force and effect,
without any lapses in coverage, until the Closing Date. Seller shall maintain
the same terms and conditions with respect to such professional and general
liability insurance policies in order to provide coverage thereunder for claims
or potential claims arising from acts or omissions occurring prior to the
Closing Date. Seller will immediately notify Buyer of any attempt by
underwriters to modify, cancel or non-review the aforementioned policies prior
to the Closing Date.

7.9 Satisfaction of Conditions Precedent. During the period commencing on the
date of this Agreement and ending on the earlier of the Closing Date and the
termination of this Agreement pursuant to Article XI, each of the parties hereto
shall act in good faith to satisfy, or cause to be satisfied, all the conditions
precedent to each party’s obligation to consummate the transactions contemplated
hereby and shall not take or fail to take any action that could reasonably be
expected to result in the nonfulfillment of any such condition.

7.10 Employment of Personnel of Seller and Related Matters.

(a) Prior to the Closing Date, Buyer will, or will cause one of its Affiliates
to, offer employment to the individuals listed on Schedule 7.10(a) in accordance
with the terms and conditions generally applicable to similarly situated
personnel of Buyer and its Affiliates, which offers shall be subject to Buyer’s
satisfaction with the results of pre-employment procedures (including background
checks), with such employment commencing the day after the Closing Date. Buyer’s
or such Affiliate’s employment of any such personnel shall be on an “at-will”
basis. Such offers of employment to such personnel will be contingent upon their
agreement to restrictive covenants, including with respect to non-solicitation,
non-hire and confidentiality, that are consistent with such covenants as are
generally applicable to Buyer’s or such Affiliate’s personnel of a similar level
of seniority (“Restrictive Covenants”). Such personnel who accept such offer,
execute all required documents and begin employment with Buyer or one of its
Affiliates as of the Closing Date are referred to hereunder as “Transferred
Personnel.” Prior to the Closing Date, Buyer and Seller shall reasonably
cooperate to coordinate the employment of the Transferred Personnel by Buyer or
one of its Affiliates and the termination of any employment or other retention
arrangement and any noncompetition or other employment restriction of each
Transferred Personnel with Seller.

(b) With respect to each Transferred Personnel, Seller hereby waives and
releases each such individual, for such period (and only such period) as such
individual is employed by Buyer or an Affiliate or permitted assign of Buyer,
from any and all contractual, common law or other restrictions enforceable by
Seller on the employment, activities or other conduct of such individuals after
the termination of their employment or other retention arrangements, as
applicable, with Seller (other than any obligations arising under or relating to
a Purchased Contract and any obligation not to disclose confidential information
of Seller and its Customers to Persons other than Buyer and its Affiliates).

 

26



--------------------------------------------------------------------------------

(c) Seller shall be solely responsible for any and all liabilities in respect of
personnel of Seller, including the Transferred Personnel and, in each case,
their beneficiaries and dependents, relating to or arising out of or in
connection with (i) the employment or retention or the actual or constructive
termination of employment of or retention arrangement with any personnel by
Seller (including in connection with the consummation of the transactions
contemplated by this Agreement), (ii) the participation in or accrual of
benefits or compensation under or with respect to, the failure to participate in
or to accrue compensation under or with respect to, any Employee Benefit Plans
and all other liabilities under and with respect to the Employee Benefit Plans,
and (iii) accrued but unpaid salaries, wages, bonuses, incentive compensation,
commissions, retention payments, vacation or sick pay or other compensation or
payroll items (including deferred compensation) as of the Closing. Seller shall
be solely responsible for complying with, and hereby covenants to comply with,
and Buyer shall have no liability in respect of, any obligations with respect to
Seller’s personnel under the Worker Adjustment and Retraining Notification Act
of 1988, as amended, if applicable, and, except to the extent otherwise
specifically required by applicable Law, any obligations under Part 6 of
Subtitle B of Title I of ERISA and Section 4980B of the Code (“COBRA”) in
respect of each of Seller’s personnel who incur a “qualifying event” on or
before the Closing Date or as a result of the transactions contemplated hereby.
Seller shall provide evidence satisfactory to Buyer that, as of the Closing
Date, all obligations to personnel of Seller (including the Transferred
Personnel) for retirement, severance, deferred compensation, incentive, stock
option, vacation, bonus, unemployment, partnership and other payments,
distributions and benefits accrued up to and including the Closing Date (in each
case as applicable), and all contributions (voluntary or otherwise) to any
payments under any Employee Benefit Plans (including a pro rata contribution for
the current fiscal year through the Closing Date under Seller’s 401(k) Plan and
a pro rata matching contribution in respect of contribution made by Seller’s
personnel under Seller’s 401(k) Plan through the Closing Date, to the extent
such 401(k) Plan provides for matching contributions by Seller), have been duly
paid by Seller. Seller shall be solely responsible for any severance costs for
personnel of Seller who do not accept Buyer’s offer of employment or are not
otherwise employed by Buyer.

(d) Effective as of the Closing Date, Seller shall cause each of the Transferred
Personnel to be fully vested in his or her account and benefits under all
Employee Benefit Plans.

(e) Through the last day of the calendar month in which the Closing occurs,
Seller, at Seller’s expense (which amounts shall be reimbursed by Buyer to the
extent that the applicable Employee Benefit Plans do not otherwise provide for
coverage through the end of the month in which the participant terminates
employment) (such amounts, if any, the “Reimbursable Amounts”), agrees to
continue to provide coverage under any Employee Benefit Plans that are welfare
benefit plans (as defined in section 3(1) of ERISA) to any Transferred Personnel
who were covered under the applicable Employee Benefit Plans immediately prior
to the Closing. To the extent that such Employee Benefit Plans do not otherwise
provide for coverage through the end of the month in which a participant
terminates employment, Buyer shall reimburse Seller for the actual out-of-pocket
costs incurred by Seller with respect to such continued coverages.

 

27



--------------------------------------------------------------------------------

(f) Each of the Transferred Personnel shall be given credit for all service as
an employee under all employee benefit plans, programs and policies of Buyer in
which such Transferred Personnel become eligible to participate for purposes of
eligibility, vesting, benefit accrual and entitlement (but not for accrual of
benefits under any “defined benefit plan,” as defined in Section 3(35) of ERISA)
and all other purposes; provided, however, that no Transferred Personnel shall
be given any credit for service under any employee pension benefit plan,
including any defined benefit plan or any 401(k) plan. Buyer shall cause each
employee benefit plan in which Transferred Personnel are eligible, to the extent
permissible, to participate to (i) waive any preexisting condition limitations,
waiting periods and actively at work requirements under such plans and
(ii) honor any deductible, co-payment and other out of pocket expenses incurred
by such Transferred Personnel and their beneficiaries under the applicable
medical, health or dental plans of Seller during the portion of such calendar
year preceding the hiring of such Transferred Personnel by Buyer. If any such
Transferred Personnel become eligible to participate in a group term life
insurance plan maintained by Buyer in the year in which the Closing Date occurs,
Buyer shall use its commercially reasonable efforts to cause such plan to waive
any medical certification for such Transferred Personnel.

(g) Nothing in this Section 7.10, expressed or implied, shall confer upon any
current or former personnel of Seller or its Affiliates (including the
Transferred Personnel and other personnel of the Business) any rights or
remedies (including any right to employment or continued employment for any
specified period) of any nature or kind whatsoever, under or by reason of this
Section 7.10. No provision of this Section 7.10 is intended, and shall not be
interpreted as, an amendment of any Employee Benefit Plan or any employee
benefit plan program, policy or arrangement of Buyer or any of its Affiliates.
It is expressly agreed that the provisions of this Section 7.10 are not intended
to be for the benefit of, or otherwise be enforceable by, any third party,
including any Transferred Personnel or any other personnel of the Business not
party to this Agreement.

7.11 Certain Consents. If any consent required hereunder is not obtained, or if
an attempted assignment of an Acquired Asset subject to any such consent would
be ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, then, without limiting any
other rights Buyer may have hereunder in respect of such failure, Seller and
Buyer shall cooperate in a mutually agreeable arrangement, to the extent
feasible, under which Buyer would obtain the benefits and assume the obligations
thereunder in accordance with this Agreement, including subcontracting,
sublicensing, or sub-leasing to Buyer, or under which Seller would enforce for
the benefit of Buyer, with Buyer assuming Seller’s obligations, any and all
rights of Seller against a third party thereto, provided that any liability or
obligation that arises from the failure to obtain such required consent shall be
an Excluded Liability hereunder.

7.12 No Affiliation. Seller shall not, and shall not permit any of its
Affiliates to, (a) hold itself, himself or herself, as applicable, out as
personnel of Buyer or any of its Affiliates or related entities (except, after
the Closing, for any Transferred Personnel who obtain such positions, in each
case for so long as such individual is associated with Buyer or any of its
Affiliates in such capacity) or (b) represent to any third party that any
partnership, joint venture, fiduciary relationship or agency relationship exists
with Buyer or any of its Affiliates or related entities, including, in each case
of the foregoing clauses (a) and (b), in connection with the transactions
contemplated by this Agreement or any other agreement contemplated hereby.

 

28



--------------------------------------------------------------------------------

7.13 Tax Cooperation; Allocation of Taxes.

(a) Buyer agrees to furnish or cause to be furnished to Seller and the
Stockholders, and Seller and the Stockholders agree to furnish or cause to be
furnished to Buyer, in each case upon request, as promptly as practicable, such
information and assistance relating to the Business and the Acquired Assets
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax. Buyer and Seller
and / or the Stockholders (or their successors and assigns) shall retain all
books and records with respect to Taxes pertaining to the Acquired Assets for a
period of at least six (6) years following the Closing Date. At the end of such
period, each party shall provide the other with at least ten (10) days prior
written notice before destroying any such books and records, during which period
the party receiving such notice can elect to take possession, at its own
expense, of such books and records. Seller and the Stockholders shall cooperate
with Buyer, and Buyer shall cooperate with Seller and the Stockholders, in the
conduct of any audit or other proceeding relating to Taxes involving the
Acquired Assets or the Business.

(b) All real property Taxes, personal property Taxes and similar ad valorem
obligations (including the District of Columbia Ballpark Tax) levied with
respect to any Acquired Assets for a taxable period which includes (but does not
end on) the Closing Date, whether or not imposed or assessed before or after the
Closing Date, shall be apportioned between Seller and Buyer based on the number
of days of such taxable period included in the Pre-Closing Tax Period and the
number of days of such taxable period after the Closing Date (with respect to
any such taxable period, the “Post-Closing Tax Period”). Seller and / or the
Stockholders shall be liable for the proportionate amount of such Taxes that is
attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing Tax
Period. Upon receipt of any bill for such Taxes, Buyer or Seller, as applicable,
shall present a statement to the other party setting forth the amount of
reimbursement to which it shall be entitled under this Section 7.13(b) upon
payment of such bill, together with such supporting evidence as is reasonably
necessary to calculate the amount of reimbursement. Payment of such
reimbursement amount shall be made by the party owing it to the party to which
it is owed within ten (10) days after delivery of such statement. In the event
that Seller or Buyer shall make any payment for which it is entitled to
reimbursement under this Section 7.13(b), the other party shall make such
reimbursement promptly, but in no event later than ten (10) days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled, along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.

(c) All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, property, transfer, gains and similar Taxes, levies,
charges and fees (collectively, “Transfer Taxes”) incurred in connection with
the transactions contemplated by this Agreement shall be paid by Seller. Buyer
shall cooperate with Seller, and Seller shall

 

29



--------------------------------------------------------------------------------

cooperate with Buyer, with respect to the provision of any appropriate resale
exemption certifications and other similar documentation. Seller shall make the
filings, reports, or returns with respect to any applicable Transfer Taxes, and
Buyer shall cooperate with respect thereto as necessary.

7.14 Additional Purchased Contracts. Between the date hereof and the Closing,
Buyer may, in its sole discretion and upon written notice to Seller, determine
to amend Schedule 2.1(a) to add to Schedule 2.1(a) any Customer contract,
including any Customer contract entered into by Seller between the date hereof
and the Closing pursuant to (and in accordance with) Section 7.1(a), and any
such contract shall be deemed a “Contract” and a “Purchased Contract” for all
purposes under this Agreement. Similarly, between the date hereof and the
Closing, Buyer may in its sole discretion and upon written notice to Seller,
determine to amend Schedule 2.2(c) to add to Schedule 2.2(c) any Contract
entered into by Seller between the date hereof and the Closing, and any such
Contract shall be deemed an “Excluded Contract” for all purposes under this
Agreement.

7.15 Migration. Prior to the Closing Date, Seller shall cause any Intellectual
Property, Business Proprietary Information, the Reviewer Database and any other
electronic data not residing on Acquired Assets or held by any third party to be
migrated to such equipment of Buyer as Buyer may reasonably request.

7.16 Further Assurances. At the Closing and from time to time thereafter, Seller
and the Stockholders shall, and shall cause their respective Affiliates and
personnel (as applicable) to, execute, deliver, file and record any and all
agreements, instruments, certificates or other documents and take such other
actions as reasonably requested by Buyer or as may be reasonably necessary or
desirable to consummate or implement expeditiously the transactions contemplated
by this Agreement. Without limiting the foregoing, Seller shall promptly
(a) execute and deliver such document and take such further actions as may be
required to change the Company’s name and, subject to the License Agreement,
terminate any and all of the Company’s assumed name filings containing the names
“Adams Grayson” or “LegalSource” or any derivative thereof, and (b) perform all
other actions reasonably requested by Buyer to vest, establish and confirm
ownership of the Acquired Assets, including Accounts Receivable, WIP, Purchased
Contracts and Intellectual Property, in Buyer (or an Affiliate of Buyer), and
enable Buyer, or an Affiliate of Buyer, as the case may be, to enjoy the benefit
of the Acquired Assets, including providing cooperation and assistance in
obtaining Patents, Copyrights and Marks in the United States and in foreign
countries in connection with the Intellectual Property. In the event that Seller
fails to take any action or execute, deliver, file or record any document as
requested by Buyer pursuant to this Section 7.16 within ten (10) days following
notice from Buyer, Buyer may take such action or execute, deliver, file or
record such document on behalf of Seller, for which purpose Seller hereby
irrevocably appoints Buyer as its attorney-in-fact, which appointment is coupled
with an interest.

7.17 Distribution of Purchase Price. Seller and the Stockholders agree to
complete a certification request sent by Buyer upon receipt and distribution of
the Purchase Price, attesting to the allocation and distribution as contemplated
in Section 3.4 and Section 4.28 and shall provide Buyer with reasonable access
to any and all books and records in order to verify such certification.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII: CONDITIONS PRECEDENT

8.1 Conditions to Each Party’s Obligations. The respective obligations of each
party hereto to consummate the transactions contemplated hereby shall be subject
to no Law having been enacted, entered, promulgated or enforced by any
Governmental Entity prior to the Closing that prohibits or prevents the
consummation of the transactions contemplated hereby.

8.2 Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated hereby shall be subject to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by Buyer:

(a) Seller and each Stockholder shall have performed and complied with the
covenants and obligations required to be performed by Seller or such
Stockholder, as applicable, under this Agreement on or prior to the Closing
Date.

(b) The representations and warranties of Seller and each Stockholder contained
in this Agreement and in any Transaction Document which are qualified by
materiality or material adverse effect shall be true in all respects as of the
date hereof and at and as of the Closing Date, except for those representations
and warranties that address matters as of a specific date, which shall be true
at and as of such date. All other representations and warranties of Seller and
each Stockholder contained in this Agreement shall be true as of the date hereof
and in all material respects at and as of the Closing Date, except for those
representations and warranties that address matters as of a specific date, which
shall be true in all material respects as of such date.

(c) At the Closing, Seller shall have delivered to Buyer:

(i) a certificate, in form and substance reasonably satisfactory to Buyer,
signed by an executive officer of Seller, dated as of the Closing Date,
certifying as to the matters set forth in Sections 8.2(a), 8.2(b), and 8.2(d) as
of the Closing Date (the “Seller’s Certificate”);

(ii) a certificate, in form and substance reasonably satisfactory to Buyer,
signed by the Secretary of Seller, dated as of the Closing Date (the
“Secretary’s Certificate”): (1) certifying as to the following: (A) the
resolutions (or written consent) of Seller’s board of directors and all of the
Stockholders authorizing and approving this Agreement and the Transaction
Documents and the transactions contemplated hereby and thereby; (B) the articles
of incorporation of Seller as in effect on the Closing Date; (C) the bylaws of
Seller as in effect on the Closing Date; and (D) the signatures and incumbency
of the individual(s) signing this Agreement and the Transaction Documents on
behalf of Seller; and (2) signed by an officer of Seller certifying the
signature and incumbency of the Secretary of Seller;

 

31



--------------------------------------------------------------------------------

(iii) a certificate issued by the District of Columbia Department of Consumer
and Regulatory Affairs as to the good standing of Seller as of a date no earlier
than fifteen (15) days prior to the Closing Date;

(iv) the Bills of Sale, executed by Seller;

(v) the Assignment and Assumption Agreement, executed by Seller;

(vi) an affidavit of non-foreign status of Seller that complies with
Section 1445 of the Code (the “FIRPTA Affidavit”);

(vii) a domain name assignment agreement substantially in the form of Exhibit D
hereto (the “Domain Name Assignment Agreement”), transferring the Domain Names
of Seller to Buyer or an Affiliate of Buyer designated by Buyer, executed by
Seller;

(viii) a trademark assignment agreement substantially in the form of Exhibit E
hereto (the “Trademark Assignment Agreement”), transferring the Marks of Seller
to Buyer or an Affiliate designated by Buyer, executed by Seller;

(ix) a license agreement substantially in the form of Exhibit F hereto (the
“License Agreement”), permitting Adams Grayson FRS LLC, a Delaware limited
liability company and Adams Grayson Enterprises LLC, a Delaware limited
liability company (Affiliates of Seller) to use the “ADAMSGRAYSON” name and logo
in connection with its business operations for a period of three (3) years
following the Closing Date;

(x) all other Transaction Documents to which Seller is a party;

(xi) document evidencing the name change of Seller and its Affiliates in
accordance with Section 7.16 (to be filed promptly after Closing);

(xii) a certificate of good standing from the Office of Tax and Revenue showing
that Seller has no outstanding tax liability with the District of Columbia;

(xiii) deleted;

(xiv) evidence (which shall be in the form of one or more payoff letters and
shall include evidence, in the form of UCC-3 termination statements or
otherwise, that all Liens will, subject to payment in full, be released) that
Seller has paid, will pay or will cause to be paid at the Closing, all amounts
required to discharge in full the Bank Debt;

(xv) evidence that Seller’s Affiliates have agreed to vacate the Leased
Premises;

(xvi) written acknowledgment by Peter Gronvall in his capacity as a current or
former optionholder of Seller that he is not entitled to any additional amounts,
including, without limitation, proceeds from the Purchase Price (except as set
forth on Schedule 4.28); and

 

32



--------------------------------------------------------------------------------

(xvii) such other documents or instruments as Buyer may reasonably request to
carry out the intent and purposes of this Agreement including such other deeds,
endorsements, assignments and other good and sufficient instruments of
conveyance and transfer as Buyer may request to vest in Buyer or an Affiliate of
Buyer all the right, title and interest of Seller, in, to or under any or all of
the Acquired Assets.

(d) Since the date hereof, there shall have been no material change in the
Business and no occurrence of any events, set of circumstances or conditions
that has had or is reasonably likely to result in a material adverse effect on
the properties, assets, liabilities, business, condition or prospects of Seller,
the Business or the Acquired Assets, in each case taken as a whole.

(e) Consent to the assignment of each of the Contracts listed on Schedule 8.2(e)
shall have been obtained in form and substance satisfactory to Buyer, and copies
of such consents shall have been delivered by Seller to Buyer.

(f) Consent to the assignment of each of the Leases listed on Schedule 8.2(f)
shall have been obtained in form and substance satisfactory to Buyer, and copies
of such consents shall have been delivered by Seller to Buyer.

(g) The individuals listed on Schedule 8.2(g) shall have agreed to the terms of
their respective employment with Buyer or its Affiliates and shall have accepted
employment offers made by Buyer in accordance with the terms of this Agreement,
including by executing and delivering to Buyer the applicable Restrictive
Covenants, and shall not have withdrawn or rescinded such acceptances, and shall
have entered into the offer letters and any other written agreements in
connection with such acceptances.

(h) Each employment agreement between Seller and any Transferred Personnel shall
have been terminated in accordance with Section 7.10(b). To the extent any
Transferred Personnel is not party to an employment agreement with Seller, such
Person shall have been terminated by Seller.

(i) The existence of no civil, criminal or administrative action, suit, claim,
hearing, investigation or proceedings pending or threatened against Seller (or
any Affiliate or personnel of Seller), in any court, by any Governmental Entity
or other Person or before any arbitrator or other tribunal that would affect the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents.

(j) The Customers listed on Schedule 8.2(j) shall have met jointly with Seller
and Buyer to discuss Buyer’s acquisition of the Business and such Customer’s
continued relationship with the Business, and such discussion shall have been
deemed satisfactory by Buyer in its sole discretion.

 

33



--------------------------------------------------------------------------------

8.3 Conditions to Obligations of Seller. The obligations of Seller to consummate
the transactions contemplated hereby shall be subject to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by Seller:

(a) Buyer shall have performed and complied with the covenants and obligations
required to be performed by Buyer under this Agreement on or prior to the
Closing Date.

(b) The representations and warranties of Buyer contained in this Agreement and
in any Transaction Document which are qualified by materiality or material
adverse effect shall be true in all respects as of the date hereof and at and as
of the Closing Date, except for those representations and warranties that
address matters as of a specific date, which shall be true at and as of such
date. All other representations and warranties of Buyer contained in this
Agreement shall be true as of the date hereof and in all material respects at
and as of the Closing Date, except for those representations and warranties that
address matters as of a specific date, which shall be true in all material
respects as of such date.

(c) At the Closing, Buyer shall have delivered to Seller:

(i) the Closing Date Payment;

(ii) a certificate, in form and substance reasonably satisfactory to Seller,
signed by a partner or principal of Buyer, dated as of the Closing Date,
certifying as to the matters set forth in Sections 8.3(a) and 8.3(b) as of the
Closing Date (the “Buyer’s Certificate”);

(iii) the Bills of Sale, executed by Buyer;

(iv) the Assignment and Assumption Agreement, executed by Buyer;

(v) to the extent necessary to effect transfer of the Domain Names of Seller,
the Domain Name Assignment Agreement, executed by Buyer;

(vi) the Trademark Assignment Agreement, executed by Buyer;

(vii) The License Agreement, executed by Buyer; and

(viii) all other Transaction Documents to which Buyer is a party.

(d) The existence of no civil, criminal or administrative action, suit, claim,
hearing, investigation or proceedings pending or threatened against Buyer (or
any Affiliate or personnel of Buyer), in any court, by any Governmental Entity
or other Person or before any arbitrator or other tribunal that would affect the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents.

(e) Consent to the assignment of each of the Leases listed on Schedule 8.2(f)
shall have been obtained in form and substance satisfactory to Seller, and Buyer
shall have delivered cash or letters of credit to the landlords under the Leases
to replace the security deposits posted thereunder by Seller.

 

34



--------------------------------------------------------------------------------

ARTICLE IX: INDEMNIFICATION

9.1 Survival. All representations, warranties, covenants and agreements
contained in this Agreement or in any Transaction Document shall survive the
Closing and remain in full force and effect (a) until sixty (60) days after the
expiration of the applicable statute of limitations, with respect to matters
covered by Section 4.5 (Consents and Approvals), Section 4.17 (Compliance With
Laws), Section 4.19 (Employee Benefit Plans; ERISA), and Section 4.21 (Taxes),
(b) indefinitely, with respect to matters covered by Section 4.1 (Organization
and Qualification), Section 4.3 (Authorization), Section 4.4 (No Violations or
Conflicts), Section 4.9 (Assets), Section 4.25 (Illegal Payments), and
Section 4.27 (Brokers and Finders) (together with the representations and
warranties referred to in the foregoing clause (a), collectively, the “Special
Representations”), (c) for a period of eighteen (18) months following the
Closing Date, with respect to matters covered by each other representation or
warranty contained in this Agreement, and (d) with respect to each other
covenant or agreement contained in this Agreement or any Transaction Document,
until such covenant or agreement is fully performed. If written notice of a
Claim has been given and received before the expiration of the applicable period
described in the preceding sentence, the representation and warranty relevant to
such Claim shall survive as to such Claim until such Claim has been finally
resolved. The right to indemnification, payment of damages or other remedy based
on such representations, warranties, covenants, and agreements of Seller or the
Stockholders hereunder shall not be affected by any investigation conducted by
Buyer or its representatives with respect to, or any knowledge acquired (or
capable of having been acquired) about, the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or agreement

9.2 Indemnification by Seller and the Stockholders. Subject to the limitations
set forth in Section 9.6, Seller and each Stockholder, jointly and severally,
shall indemnify, defend, reimburse and hold harmless Buyer and its Affiliates
and their respective successors and assigns, and the personnel of any of them
(collectively, the “Buyer Indemnified Parties”), from and against any and all
claims, losses, damages, liabilities, obligations, assessments, penalties and
interest, demands, actions and expenses, whether direct or indirect, known or
unknown, absolute or contingent (including settlement costs and any reasonable
legal, accounting and other expenses for investigating or defending any actions
or threatened actions) (“Loss(es)”) incurred by any Buyer Indemnified Party,
arising out of or in connection with (i) any misrepresentation or breach of
warranty by Seller or any Stockholder contained in this Agreement or in any
Transaction Document, (ii) any breach by Seller or any Stockholder of any
covenant or other agreement contained in this Agreement or in any Transaction
Document, (iii) any Excluded Liability, (iv) any failure by Seller to comply
with any “bulk sales,” “bulk transfer” or similar Laws, (v) the Unauthorized
Practice of Law; (vi) lack of full compliance with immigration Law in connection
with employees; (vii) any failure by Seller to appropriately file Form 1099 with
the Internal Revenue Service; or (viii) any failure by Seller to deliver tax
clearance certificates. Notwithstanding the foregoing, and subject to the
limitations set forth in Section 9.6, in no event shall Peter Gronvall be
responsible for more than three percent (3%) of all Losses incurred by the Buyer
Indemnified Parties.

 

35



--------------------------------------------------------------------------------

9.3 Indemnification by Buyer. Buyer shall indemnify, defend, reimburse and hold
harmless Seller, its Affiliates and their respective successors and assigns, and
the personnel and stockholders of any of them (collectively, the “Seller
Indemnified Parties”), from and against any and all Losses incurred by any
Seller Indemnified Party, arising out of or in connection with (a) any
misrepresentation or breach of warranty by Buyer contained in this Agreement or
in any Transaction Document, (b) any breach by Buyer of any covenant or other
agreement contained in this Agreement or in any Transaction Document, (c) any
Assumed Liability, (d) any claim of any third party arising out of the operation
of the Business after the Closing (other than an Excluded Liability) or (e) any
liability to any party on behalf of Buyer in respect of its acting as a broker
or finder in connection with the transactions contemplated by this Agreement and
the Transaction Documents.

9.4 Indemnification Procedures.

(a) Notice. Whenever any claim, action, suit or proceeding shall arise for which
indemnification may be sought under this Article IX (a “Claim”), the Person
entitled to indemnification (the “Indemnitee”) shall promptly give notice to the
party obligated to provide indemnification (the “Indemnitor”) with respect to
the Claim after the receipt by the Indemnitee of information as to the facts
constituting the basis for the Claim; but the failure to timely give such notice
shall not relieve the Indemnitor from any obligation under this Agreement,
except to the extent, if any, that the Indemnitor is materially prejudiced
thereby.

(b) Defense by Indemnitor. Upon receipt of notice from the Indemnitee of a Claim
by a third party (a “Third Party Claim”), the Indemnitor may elect to assume the
defense of such Claim by providing counsel (such counsel subject to the
reasonable approval of the Indemnitee) to defend the Indemnitee against the
matter from which the Third Party Claim arose, at the Indemnitor’s sole cost,
risk and expense. The Indemnitee shall cooperate, in all reasonable respects and
at the Indemnitor’s sole cost, risk and expense, with the Indemnitor in the
investigation, trial, defense and any appeal arising from the matter from which
the Third Party Claim arose; provided, however, that the Indemnitee may (but
shall not be obligated to) participate in (but not control) any such
investigation, trial, defense and any appeal arising in connection with the
Third Party Claim at its sole cost, risk and expense. If the Indemnitee elects
to so participate, the Indemnitor shall cooperate with the Indemnitee, and the
Indemnitor shall deliver to the Indemnitee or its counsel copies of all
pleadings and other information within the Indemnitor’s knowledge or possession
reasonably requested by the Indemnitee or its counsel that is relevant to the
defense of such Third Party Claim and that will not prejudice the Indemnitor’s
position, claims or defenses. Any settlement will be subject to the consent of
the Indemnitee, which shall not be unreasonably withheld or delayed. The
Indemnitor may not admit any liability of the Indemnitee or waive any of the
Indemnitee’s rights without the Indemnitee’s prior written consent. If the
subject of any Third Party Claim results in a judgment or settlement consistent
with the terms of this Section 9.4(b) for which the Indemnitor is liable
hereunder, the Indemnitor shall promptly pay such judgment or settlement.

(c) Defense by Indemnitee. If the Indemnitor elects not to assume the defense of
any Third Party Claim in accordance with the terms of Section 9.4(b), or if the
Indemnitor fails to prosecute such defense diligently, or if the Indemnitor has,
in the Indemnitee’s reasonable

 

36



--------------------------------------------------------------------------------

judgment, a conflict of interest which prevents representation as provided in
Section 9.4(b), or if the Indemnitor has, in the Indemnitee’s reasonable
judgment, insufficient resources with which to conduct an adequate defense, the
Indemnitee may defend against the subject of the Third Party Claim, at the
Indemnitor’s sole cost, risk and expense (but limited to all reasonable fees,
costs and expenses of one separate counsel and appropriate local counsel for the
Indemnitee (or multiple Indemnitees)), in such manner and on such terms as the
Indemnitee reasonably deems appropriate, including settling the subject of the
Third Party Claim with the consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed. The Indemnitor shall not be liable for any
settlement effected without its prior consent, which shall not be unreasonably
withheld or delayed. If the Indemnitee defends the subject of a Third Party
Claim in accordance with this Section 9.4(c), the Indemnitor shall cooperate
with the Indemnitee and its counsel, at the Indemnitor’s sole cost, risk and
expense, in all reasonable respects, and shall deliver to the Indemnitee or its
counsel copies of all pleadings and other information within the Indemnitor’s
knowledge or possession reasonably requested by the Indemnitee or its counsel
that are relevant to the defense of the subject of any such Third Party Claim
and that will not prejudice the Indemnitor’s position, claims or defenses. The
Indemnitee shall maintain confidentiality with respect to all such information
consistent with the conduct of a defense hereunder.

9.5 Payment. All payments owing under this Article IX shall be made promptly as
indemnifiable Losses are incurred.

9.6 Limitations on Indemnification by Seller and the Stockholders.

(a) Basket. Subject to Section 9.6(c), a Buyer Indemnified Party shall not be
entitled to make a claim for indemnification for any Losses pursuant to
Section 9.2(i) until the aggregate amount of all claims for Losses exceeds Two
Hundred Thousand Dollars ($200,000) (the “Basket Amount”). For purposes of this
Section 9.6, any single Loss that is less than Ten Thousand Dollars ($10,000)
shall be disregarded; provided, however, that any series of Losses arising out
of the same occurrence shall be aggregated and treated as a single Loss. For
greater certainty, subject to the preceding sentence, a Buyer Indemnified Party
shall be entitled to make a claim for indemnification for amounts less than the
Basket Amount. In the event the aggregate amount of such Losses exceeds the
Threshold, then Seller and the Stockholders shall indemnify such Buyer
Indemnified Party with respect to the amount of all Losses in excess of the
Basket Amount, subject to the other limitations set forth in this Section 9.6.

(b) Cap. Notwithstanding any provision of this Agreement or any Transaction
Document to the contrary, except as provided in Section 9.6(c), the aggregate
liability of Seller and the Stockholders under this Article IX for all claims
arising under Section 9.2(i) shall not exceed Four Million Eight Hundred
Thousand Dollars ($4,800,000).

(c) Exclusions. Notwithstanding anything to the contrary in this Agreement, the
limitations set forth in Sections 9.6(a) and 9.6(b) shall not apply to Losses
arising from: (i) the Excluded Liabilities; (ii) the Unauthorized Practice of
Law; (iii) lack of full compliance with immigration Law in connection with
employees; (iv) the fraud of Seller; or (v) a breach by Seller of the Special
Representations.

 

37



--------------------------------------------------------------------------------

9.7 Additional Limitations. Subject to the terms and conditions of this Article
IX, following the Closing, the indemnification provisions contained herein are
intended solely for the benefit of the Persons expressly identified in this
Article IX (and their permitted successors and assigns), and are in no way
intended to, nor shall they, constitute an agreement for the benefit of, or be
enforceable by, any other Person.

9.8 Adjustment to Purchase Price. Any indemnification payment made pursuant to
this Article IX shall be treated as an adjustment to the Purchase Price for Tax
purposes.

9.9 Indemnification as Exclusive Remedy. Except as otherwise set forth in this
Agreement, Seller, Stockholders and Buyer each agree that Article IX constitutes
the exclusive right and remedy for breach or inaccuracy of any of the
representations and warranties contained in this Agreement and will be in lieu
of all other remedies available at law or in equity. Notwithstanding the
foregoing, nothing in this Agreement will prevent any party from bringing an
action based upon fraud or willful misconduct by the other party in connection
with this Agreement.

ARTICLE X: CERTAIN OTHER COVENANTS AND AGREEMENTS

10.1 Certain Acknowledgements.

(a) The parties hereto have determined that it is essential to realizing the
value of the Acquired Assets, including the Goodwill, acquired pursuant to this
Agreement, that Buyer obtain the agreements of Seller and the Stockholders
(together, the “Restricted Persons” and each, a “Restricted Person”) set forth
in this Agreement, including undertakings of each Restricted Person to protect
certain Business Proprietary Information and Confidential Records and not to
engage in the solicitation of certain personnel or Customers and of certain
Restricted Persons not to engage in certain competitive activities, and as to
certain other matters, all as provided in this Agreement. Accordingly, Buyer has
required that the covenants and agreements contained in this Article X be
delivered in this Agreement as a condition to Buyer’s willingness to enter into
the transactions contemplated by this Agreement, and each Restricted Person has
agreed to do so.

(b) Each Restricted Person acknowledges and agrees that it is fair, reasonable
and necessary, for the protection of the value of the business, operations,
prestige, reputation and goodwill of the Business and of the Acquired Assets to
be sold by Seller and purchased by Buyer hereunder, that each Restricted Person
make the agreements and covenants contained in this Agreement applicable to such
Restricted Person.

(c) Each Restricted Person acknowledges that Buyer would not consummate the
transactions contemplated by this Agreement without the assurance that each
Restricted Person will not engage in any of the activities prohibited by
Sections 10.3, 10.4 and 10.5 applicable to such Restricted Person for the
periods set forth therein. Each Stockholder understands that the provisions of
Sections 10.3, 10.4 and 10.5, as may be applicable, may limit such Stockholder’s
ability to earn a livelihood in a business similar to the Business, but

 

38



--------------------------------------------------------------------------------

nevertheless agrees and hereby acknowledges that the consideration provided
under this Agreement is sufficient to justify the restrictions contained in such
provisions. Each Restricted Person agrees to restrict such Restricted Person’s
actions as provided for in Sections 10.3, 10.4 and 10.5. Each Restricted Person
further acknowledges that the scope and duration of the restrictions set forth
in Sections 10.3, 10.4 and 10.5 are reasonable in light of the specific nature
and duration of the transactions contemplated by this Agreement and the payments
made under this Agreement to Seller, of which the Stockholders are the sole
stockholders. In consideration thereof, and in light of each such Stockholder’s
education, skills and abilities, each Stockholder agrees not to assert in any
forum that the provisions of Sections 10.3, 10.4 and 10.5 applicable to such
Stockholder prevent such Stockholder from earning a living or otherwise are void
or unenforceable or should be held void or unenforceable.

10.2 Business Proprietary Information, Confidential Records, Intellectual
Property Rights.

(a) Confidentiality Agreement. The terms of the Confidentiality Agreement shall
continue in full force and effect in accordance with its terms until the
Closing, at which time Buyer’s confidentiality obligations under the
Confidentiality Agreement shall terminate to the extent they relate to the
Acquired Assets and the Business that is the subject of the transactions
contemplated by this Agreement and the Transaction Documents.

(b) Confidential Information. Each Restricted Person covenants that neither such
Restricted Person nor any of its Affiliates shall at any time after the Closing,
directly or indirectly, use for such Restricted Person’s or any of its
Affiliates’ own purpose or for the benefit of any Person or disclose, any
Business Proprietary Information to any Person, unless such use or disclosure
has been authorized in writing by Buyer.

(c) Confidentiality and Surrender of Records. Each Restricted Person covenants
that neither such Restricted Person nor any of such Restricted Person’s
Affiliates shall at any time directly or indirectly publish, make known or in
any fashion disclose any Confidential Records to, or permit any inspection or
copying of Confidential Records by, any Person other than Buyer or any of its
Affiliates, nor shall any of them retain the same, and each of them will deliver
promptly to Buyer any of the same upon the Closing, except that this
Section 10.2(c) shall not prohibit the retention of a copy of such Confidential
Records by any Restricted Person, at such Restricted Person’s own cost and
expense, as is reasonably necessary for such Restricted Person’s and his, her or
its Affiliates’ financial reporting and accounting matters, including the
preparation of Tax Returns and other reports or filings or enforcement of its
rights. For purposes hereof, “Confidential Records” means all correspondence,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in the possession of any Restricted Person or any of such
Restricted Person’s Affiliates or under any of their control or accessible to
any of them which contain or relate to any Business Proprietary Information, the
Acquired Assets or the Assumed Liabilities, and which relate to the Business or
belong to Seller or a Stockholder. All Confidential Records shall be and remain
the sole property of Buyer from and after the Closing.

 

39



--------------------------------------------------------------------------------

(d) Certain Permitted Disclosures and Uses. None of Section 10.2(a), 10.2(b) or
10.2(c) above shall prevent any disclosure required by Law or by order of a
Governmental Entity; provided, that prior to any such disclosure, the Restricted
Person proposing to make such disclosure shall give Buyer prompt written notice
of any such requirement and shall cooperate with Buyer in preventing such
disclosure and/or in obtaining a protective order or other means of protecting
the confidentiality of all Business Proprietary Information and Confidential
Records.

10.3 Non-Competition.

(a) Restriction. Except on behalf of Buyer as approved by Buyer in writing,
during the Restricted Period, no Restricted Person shall, for himself, itself or
any other Person, directly or indirectly own, manage, operate, join, control,
participate in, invest in, fund, advise or otherwise be connected or associated
with, in any manner (including as an Affiliate, stockholder, partner, member,
principal, manager, employee, independent contractor, agent, representative,
advisor, proprietor, trustee, owner or investor), any Competing Business
located, operating or doing business in the Territory.

The restriction set forth in this Section 10.3(a) shall not prevent a Restricted
Person from purchasing or otherwise acquiring less than one percent (1%) of any
class of the securities of any Competing Business (but may not otherwise
participate in the activities of such Competing Business) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended.

(b) Restricted Period. For purposes hereof, “Restricted Period” means the period
beginning on the Closing Date and continuing for a period of five (5) years
thereafter; provided, however, that, notwithstanding the foregoing, if the
Restricted Persons are not otherwise in breach of any material obligations under
this Agreement beyond any applicable cure period, the Restricted Period shall
immediately terminate if Buyer fails to pay any amounts due under Sections
3.2(c) and 3.2(d) of this Agreement within ten (10) days after written notice of
nonpayment from Seller to Buyer.

(c) Competing Business. For purposes hereof, “Competing Business” means any
business or venture which is engaged in the Business or which competes, directly
or indirectly, with the Business.

(d) Territory. For purposes hereof, “Territory” means the United States and any
other jurisdiction in which the Business has been conducted by Seller.

10.4 Non-Solicitation, etc. Except on behalf of Buyer as approved by Buyer, for
a period ending on the fifth (5th) anniversary of the Closing Date, no
Restricted Person shall, for himself, herself, itself or any other Person,
directly or indirectly:

(a) contact, solicit or do business with (i) any Customer or prospective
Customer within the immediately two (2) years prior to the Closing, (ii) Buyer’s
and its Affiliates’ customers and (iii) each such customer’s respective
Affiliates (each of the foregoing, a “Restricted Customer”), in each case
relating to any Competing Business;

 

40



--------------------------------------------------------------------------------

(b) persuade or seek to persuade any Restricted Customer or any purchaser of
services from Seller, Buyer or any of Buyer’s Affiliates to cease to do business
or to reduce the amount of business which it has customarily done with Seller,
Buyer or any of Buyer’s Affiliates, as applicable, or contemplates doing with
Buyer or any of Buyer’s Affiliates, whether or not the relationship between
Seller, Buyer or any of Buyer’s Affiliates and such Restricted Customer was
originally established in whole or in part through the efforts of Seller;

(c) take any action which is intended, or could reasonably be expected, to harm,
disparage, defame, slander, or lead to unwanted or unfavorable publicity to
Buyer or any of its Affiliates, or otherwise take any action which might
detrimentally affect the reputation, image, relationships or public view of
Buyer or any of its Affiliates; or

(d) attempt to do or do any of the foregoing, or assist, permit, entice, induce,
encourage or allow any of such Restricted Person’s Affiliates, members,
stockholders, or personnel or any other Person to do or attempt to do any
activity which, were it done by Seller, would violate any provision of this
Section 10.4.

10.5 No Hiring of Transferred Personnel. For a period ending on the fifth
(5th) anniversary of the Closing Date, no Restricted Person shall, for himself,
herself, itself or any other Person, and each Restricted Person shall cause his,
her or its Affiliates not to, directly or indirectly, recruit, solicit, or hire
any Transferred Personnel, nor shall such Restricted Person or his, her or its
Affiliates encourage any Transferred Personnel to terminate his or her
employment or relationship with Buyer or its Affiliates; provided that this
Section 10.5 shall not prohibit such Restricted Person from recruiting,
soliciting or hiring any Transferred Personnel after such Transferred Personnel
has been terminated by Buyer or its Affiliates (other than in connection with a
transfer of such Transferred Personnel to Buyer or one of its Affiliates), if
such Restricted Person or his, her or its Affiliates did not directly or
indirectly have any communications prior to such termination regarding the
prospect of employment after the Closing with a Restricted Person or his, her or
its Affiliates with such Transferred Personnel. For the avoidance of doubt, for
purposes of this Section 10.5, “Transferred Personnel” shall include all Persons
listed in the Reviewer Database.

10.6 Independence Rules and Regulations. Notwithstanding any provision of this
Agreement or any Transaction Document to the contrary, if performance of or
compliance with any agreement or covenant of Buyer under this Agreement or any
Transaction Document is determined in good faith by Buyer or its Affiliates to
be inconsistent with or in violation of Buyer’s or any such Affiliate’s
obligations pursuant to the rules and regulations of any Governmental Entity or
professional entity (including the Securities and Exchange Commission, the
Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants) that are applicable to Buyer or its Affiliates,
then Buyer (upon notice to Seller) shall not be obligated to perform or comply
with such agreement or covenant, and Seller shall not be entitled to receive any
benefit in connection with such agreement or covenant. The parties hereto
acknowledge and agree that Buyer shall not incur any liability to Seller as a
result of any failure to so perform or comply pursuant to this Section 10.6.

 

41



--------------------------------------------------------------------------------

10.7 Specific Performance. Each Restricted Person acknowledges and agrees that,
by virtue of, among other things, the extraordinary value of the Business
Proprietary Information and Confidential Records, his, her or its access to and
use of such information and records, and his, her or its unique knowledge of and
contacts relating to the Business, any violation of the undertakings contained
in this Article X would cause Buyer immediate, substantial and irreparable
injury for which it has no adequate remedy at Law. Accordingly, in the event of
any violation or threatened violation of any undertaking contained in this
Article X, without limiting any other remedy available to Buyer, each Restricted
Person agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction. Each Restricted Person waives
posting by Buyer of any bond or any proof of actual damages otherwise necessary
to secure such injunction or other equitable relief.

ARTICLE XI: TERMINATION

11.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written agreement of Seller and Buyer;

(b) by Seller if Buyer has materially breached its obligations under this
Agreement, or by Buyer if Seller or any Stockholder has materially breached its,
his or her obligations under this Agreement, in each case if such breach remains
uncured for a period of thirty (30) days after written notice thereof has been
given by the non-breaching party to the breaching party;

(c) by Seller if (i) there shall have been a material breach of any
representation or warranty by Buyer set forth in this Agreement or in any
Transaction Document and such breach has not been waived in writing or cured by
Buyer within thirty (30) days following receipt of notice of such breach, or
(ii) Seller reasonably determines that there shall have been an event, change,
occurrence or circumstance that has had or reasonably would be expected to have
a material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement;

(d) by Buyer if (i) there shall have been a material breach of any
representation or warranty by Seller or any Stockholder set forth in this
Agreement or in any Transaction Document and such breach has not been waived in
writing or cured by Seller or such Stockholder within thirty (30) days following
receipt of notice of such breach, or (ii) Buyer reasonably determines that there
shall have been an event, change, occurrence or circumstance that has had or
reasonably would be expected to have a material adverse effect on the ability of
Seller or any Stockholder to consummate the transactions contemplated by this
Agreement;

(e) by either Seller or Buyer if the Closing shall not have occurred on or
before the date which is ninety (90) days following the date hereof; provided,
however, that the right to terminate this Agreement under this Section 11.1(e)
shall not be available to either party whose failure to take any action required
hereunder to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur prior
to such date. The party desiring to terminate this Agreement pursuant to this
Section 11.1(e) shall give notice of such termination to the other party; or

 

42



--------------------------------------------------------------------------------

(f) by either Buyer or Seller if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action (which order, decree, ruling
or action the parties hereto shall use their best efforts to lift or dissolve),
in each case restraining, enjoining or otherwise prohibiting the purchase and
sale of the Purchased Assets or attempting to do the same.

11.2 Effect of Termination. If this Agreement is terminated as provided in
Section 11.1, this Agreement shall forthwith become void and the transactions
contemplated by this Agreement shall be abandoned without further action by the
parties. In the event this Agreement is validly terminated in accordance with
Section 11.1, then each of the parties shall be relieved of their duties and
obligations arising under this Agreement after the date of such termination and
such termination shall be without liability to Buyer, Seller or any Stockholder;
provided, that nothing in this Agreement shall relieve any party hereto from
liability for breach of this Agreement.

ARTICLE XII: GENERAL PROVISIONS

12.1 Notices. All notices, requests, demands, consents and other communications
hereunder among the parties hereto shall be in writing and shall be deemed
given: (i) upon personal delivery; (ii) three (3) days after being mailed by
certified or registered mail, postage prepaid, return receipt requested;
(iii) the next Business Day after being sent via a nationally recognized
overnight courier service; or (iv) upon receipt of electronic or other
confirmation of transmission if sent via facsimile to the parties hereto, their
successors in interest or their assignees at the following addresses and
facsimile numbers, or at such other addresses or facsimile numbers as the
parties may designate by written notice in accordance with this Section 12.1:

(a) if to Buyer, to:

Huron Consulting Group Inc.

Attention: General Counsel

550 W. Van Buren Street

Chicago, Illinois 60607

Fax: (312) 880-3250

with a copy (which shall not constitute notice) to:

McDermott Will & Emery LLP

Attention: Helen R. Friedli, P.C.

227 West Monroe Street

Chicago, IL 60606

Fax: (312) 984-7700

 

43



--------------------------------------------------------------------------------

(b) if to Seller or the Stockholders, to:

Adams Grayson Corporation.

Attn: Paul Jeon

1625 Eye Street, NW, Suite 600

Washington, DC 20006

Fax: (202) 828-1100

with a copy (which shall not constitute notice) to:

Sack & Harris, P.C.

Attn: Robert A. Harris IV, Esq.

8270 Greensboro Drive, Suite 810

McLean VA 22102

Fax: (703) 883-0108

12.2 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Transaction Documents, and the Confidentiality Agreement, constitutes the entire
agreement and supersedes all other prior and contemporaneous agreements and
understandings, both written and oral, among any of the parties, or any of them,
with respect to the subject matter herein and therein. Except for the rights of
any Seller Indemnified Parties or Buyer Indemnified Parties pursuant to Article
IX, no provisions of this Agreement are intended, nor should they be
interpreted, to provide or create any third party beneficiary rights or
remedies, or any other rights or remedies, of any kind whatsoever under or by
reason of this Agreement in any Person, or the legal representatives of such
Person, other than the parties to this Agreement.

12.3 Governing Law.

(a) This Agreement shall be governed, including as to validity, interpretation
and effect, by, and construed in accordance with, the internal Laws of the State
of Illinois applicable to agreements made and fully performed within the State
of Illinois.

(b) Each of the parties hereto hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the County of Cook in
the State of Illinois, and of the United States of America located in the State
of Illinois, for any litigation arising out of or relating to this Agreement and
the transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts). Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby in the courts of the County of Cook in the State of Illinois, or of the
United States of America located in the State of Illinois, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum. The parties agree that a final judgment in any such
litigation shall be conclusive and may be enforced in other jurisdictions by
suits on the judgment or in any other manner provided by Law.

 

44



--------------------------------------------------------------------------------

12.4 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATING TO THIS
AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

12.5 Assignment. Except as expressly provided herein, neither this Agreement nor
any of the rights, interests and obligations under this Agreement may be
assigned by Buyer, on the one hand, or Seller or any Stockholder, on the other
hand, without the prior written consent of the other party, and any attempt to
make any such assignment without such consent shall be null and void; provided,
however, that, without the consent of Seller or any Stockholder, Buyer may (in
whole or in part) transfer, assign or delegate its rights, interests and
obligations under this Agreement to any one or more of its Affiliates; provided,
further, that, after the Closing, without the consent of Seller or any
Stockholder, Buyer may (in whole or in part) transfer, assign or delegate its
rights, interests and obligations under this Agreement to any Person. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. No transfer, assignment
or delegation of rights, interests and obligations under this Agreement by Buyer
shall operate as a release of Buyer.

12.6 Waiver; Amendment; Remedies Cumulative. No waiver of any term, condition or
obligation of this Agreement shall be valid unless in writing and signed by the
waiving party. No failure or delay by any party hereto at any time to require
the other parties hereto to perform strictly in accordance with the terms hereof
shall preclude any party hereto from requiring performance by the other parties
hereto at any later time. No waiver of any one or several of the terms,
conditions or obligations of this Agreement, and no partial waiver thereof,
shall be construed as a waiver of any of the other terms, conditions or
obligations of this Agreement. This Agreement may not be amended, changed or
modified in any fashion except by written instrument signed by Buyer, Seller and
the Stockholder Representative, on his own behalf and as representative of the
other Stockholders pursuant to Section 12.13. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

12.7 Fees and Expenses. All fees, costs and expenses incurred in connection with
the preparation, negotiation, execution, delivery or performance of this
Agreement, the Transaction Documents and the transactions contemplated hereby or
thereby shall be the responsibility of and paid by the party incurring such
fees, costs or expenses. Notwithstanding the preceding sentence, except as
otherwise provided in Section 7.13(c), Seller shall bear and pay all U.S.
federal, state and local Taxes that arise out of or as a result of this
Agreement or the consummation of the transactions contemplated hereby.

 

45



--------------------------------------------------------------------------------

12.8 Public Announcements.

(a) No public announcement or similar publicity with respect to this Agreement,
the Transaction Documents or the transactions contemplated hereby or thereby
will be issued by any Person, including any party hereto, without the prior
written consent of Buyer and Seller; provided, however, that Buyer and Seller
shall each be permitted, upon prior notice to and consultation with the other
party, to make such disclosures to the public or Governmental Entities as their
respective counsels shall deem necessary to maintain compliance with, or to
prevent violation of, any Laws. Subject to Section 7.2, neither Buyer nor Seller
shall contact the personnel of the other party (other than the personnel of
Buyer or Seller working on the transactions contemplated by this Agreement)
without the prior consent of the other party.

(b) The Buyer and Seller shall prepare a provisional press release and other
publicity materials for use in the event that the process of soliciting the
approval of the Seller’s Customers results in the transactions contemplated
hereby becoming publicly known prior to the Closing, or in the event of trade,
press or other media enquiries resulting therefrom. Such materials shall not be
used or publicly released without the prior written consent of Buyer and Seller.

12.9 Right of Setoff.

(a) Notwithstanding any provision of this Agreement or any Transaction Document
to the contrary, the parties hereto hereby acknowledge and agree that, in
addition to any other right of Buyer or any other Buyer Indemnified Party under
this Agreement, under any Transaction Document or otherwise, Buyer shall be
entitled from time to time to setoff against any amounts otherwise required to
be paid by Buyer to Seller or its designee pursuant to this Agreement, any
Transaction Document, or otherwise, any amounts owed at such time by Seller or
its designee to Buyer or any other Buyer Indemnified Party under this Agreement
or any Transaction Document.

(b) Buyer shall not effect any setoff hereunder unless it shall have given
Seller and the Stockholders not less than five (5) Business Days notice that it
intends to effect such setoff, and shall have included in such notice all
materially relevant details of the amount claimed by Buyer to be owed to it with
respect to which it claims setoff. Any dispute as to the right of Buyer to such
amount shall be resolved pursuant to the provisions of Section 12.3.

(c) In the case of any such setoff by Buyer, Buyer’s obligation to make such
payment (or any portion thereof) pursuant to this Agreement shall be deemed
fully satisfied and discharged to the extent of such setoff.

12.10 Severability. If any provision of this Agreement, including Article X or
any part thereof, or the application of any such provision to any Person or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such Person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by Law. If any provision of this Agreement, including Article
X, or any part thereof, is held to be invalid or unenforceable because of the
scope or duration of or the area covered by such provision, the parties hereto
agree that the court making such determination shall reform the scope, duration
and/or area of such provision (and shall substitute appropriate provisions for
any

 

46



--------------------------------------------------------------------------------

such invalid or unenforceable provisions) in order to make such provision
enforceable to the fullest extent permitted by Law and/or shall delete specific
words and phrases, and such modified provision shall then be enforceable and
shall be enforced.

12.11 Representation by Counsel. Each party hereto acknowledges that such party
has been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or such party’s representatives
drafted such provision.

12.12 Acquisition Proposals. Prior to the earlier of the Closing Date and the
termination or expiration of this Agreement, Seller will not, directly or
indirectly, through any Stockholder, personnel, Affiliate, broker or advisor, or
otherwise, (a) seek, solicit, initiate or encourage the submission of inquiries,
proposals or offers from any Person (other than Buyer or its representatives or
agents) relating to any acquisition or purchase of the Business or the Acquired
Assets, any other material assets or equity securities of Seller or any tender
or exchange offer, merger, reverse merger, consolidation, business combination,
recapitalization, refinancing, spin- off, liquidation, dissolution or similar
transaction seeking, directly or indirectly, to acquire the Acquired Assets, the
Business, any material assets or Seller’s equity securities (each an
“Acquisition Proposal”), (b) enter into, continue or otherwise participate or
cooperate in or consider or pursue, any discussions or negotiations regarding an
Acquisition Proposal, (c) furnish to any Person information concerning Seller or
the operations of Seller for any Acquisition Proposal, (d) enter into an
agreement, understanding or arrangement with respect to an Acquisition Proposal,
or (e) otherwise solicit or cooperate in any way with, or assist, or participate
in, facilitate or encourage any effort or attempt by any Person to make or enter
into an Acquisition Proposal. The Seller shall promptly notify Buyer upon such
party or any personnel of Seller receiving or becoming aware of any Acquisition
Proposal and shall promptly provide Buyer with a copy of any such written
Acquisition Proposal or a written summary of any such oral Acquisition Proposal.

12.13 Stockholder Representative. By executing this Agreement, each Stockholder
hereby agrees that Buyer, Seller and the other Indemnified Parties shall be
entitled (but shall not be required) to deal exclusively with Paul Jeon (the
“Stockholder Representative”) as the sole and exclusive representative and agent
of the Stockholders in respect of this Agreement and the Transaction Documents
and all matters arising under or pertaining to this Agreement and the
Transaction Documents, including any amendment or waiver of any term or
provision hereof or thereof; provided, that if the Stockholder Representative is
unavailable for any reason, any other individual so designated by Seller can act
as representative and agent for the Stockholders pursuant to this Section 12.13.

12.14 Facsimile Signature; Counterparts. Facsimile or electronic transmission in
portable document format of any signed original document or retransmission of
any signed facsimile or electronic transmission in portable document format will
be deemed the same as delivery of an original. This Agreement may be executed in
one or more counterparts, each of which when executed shall be deemed to be an
original, but all of which shall constitute but one and the same agreement.

[Signature pages follow]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has duly executed this Asset Purchase
Agreement as of the date first above written.

 

SELLER:   ADAMS GRAYSON CORPORATION   By:  

/s/ Paul Jeon

  Name:     Title:     LEGAL SOURCE, LLC   By:   Adams Grayson Corporation, its
sole member   By:  

/s/ Paul Jeon

  Name:     Title:     STOCKHOLDERS :  

/s/ Paul Jeon

  Paul Jeon  

/s/ Caleb King

  Caleb King  

/s/ Peter Gronvall

  Peter Gronvall

[Buyer signature page follows]

 

48



--------------------------------------------------------------------------------

BUYER:   HURON CONSULTING GROUP INC.   By:  

/s/ James K. Rojas

  Name:     Title:  

 

49



--------------------------------------------------------------------------------

Schedule I

Certain Matters of Construction; Definitions

I. Construction of this Agreement and Certain Terms and Phrases.

(a) Unless the context of this Agreement clearly indicates otherwise, (i) words
of any gender include each other gender; (ii) words denoting the singular shall
include the plural and vice versa; (iii) the terms “hereof,” “herein,” “hereby”
and derivate or similar words refer to this entire Agreement and not to any
particular provision of this Agreement; and (iv) the terms “Article,” “Section,”
“Schedule” and “Exhibit” without any reference to a specified document refer to
the specified Article, Section, Schedule and Exhibit, respectively, of this
Agreement.

(b) The words “including,” “include” and “includes” are not exclusive and shall
be deemed to be followed by the words “without limitation”.

(c) The word “or” shall be construed to mean “and/or” unless the context clearly
prohibits that construction.

(d) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.

(e) All accounting terms used herein and not expressly defined shall have the
meanings given to them under GAAP.

(f) Any reference to any federal, state, local or foreign statute or law,
including any one or more sections thereof, shall be deemed also to refer to,
unless the context requires otherwise, all rules and regulations promulgated
thereunder, including Treasury Regulations.

(g) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

II. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Accounts Receivable” means all billed and unbilled accounts receivable of the
Business, including all trade accounts receivable, notes receivable from
Customers, vendor credits and rebates, and all other obligations or rights to
receive payment from vendors or Customers arising from or relating to the
Purchased Contracts.

“Affiliate” means, with respect to a specified Person, any other Person which
controls, is controlled by or is under common control with such specified
Person. For such purposes, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, each Stockholder shall be
deemed to be an Affiliate of Seller for all purposes hereunder.



--------------------------------------------------------------------------------

“Agreement” means this Asset Purchase Agreement, together with all Exhibits and
Schedules annexed hereto, as the same may be amended, supplemented or modified
from time to time.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed by Buyer and Seller at the Closing, substantially in
the form of Exhibit B attached hereto.

“Bank Debt” means that certain line of credit from Bank of Georgetown to Seller
having an outstanding balance of approximately One Million Two Hundred
Thirty-three Thousand Eight Nine and 87/100 Dollars ($1,233,089.87) (including
all obligations in respect of principal, accrued interest, prepayment fees,
breakage fees and any unpaid fees, expenses or other monetary obligations in
respect thereof) as of the date of this Agreement.

“Bills of Sale” means the Bill of Sale to be executed by Buyer and Seller at the
Closing, substantially in the form of Exhibit C-1 attached hereto and the
Intellectual Property Bill of Sale to be executed by Buyer and Seller at the
Closing, substantially in the form of Exhibit C-2 attached hereto.

“Business Day” means any day other than Saturday, Sunday or any other day on
which banks in

Chicago, Illinois are required or permitted by Law to close.

“Business Proprietary Information” means confidential or proprietary information
of the Business which is either marked as such or given the nature of the
information or circumstances surrounding its disclosure, ought reasonably to be
understood to be confidential or proprietary information and shall include:
(a) the name and address of any Customer or vendor of the Business and any
information concerning the transactions or relations of any Customer or vendor
of the Business with Seller or any of its Affiliates or personnel; (b) any
Intellectual Property, or any information concerning any Intellectual Property
employed by Seller but not generally known to its Customers, vendors or
competitors, or under development by or being tested by Seller but not at the
time offered generally to Customers or vendors; (c) any information relating to
Software or computer systems used by Seller or Seller’s pricing or marketing
methods, margins, capital structure, operating results, or borrowing
arrangements; (d) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by Seller; (e) any business
plans, budgets, advertising or marketing plans relating to Seller or the
Business; (f) any information contained in any written or oral policies and
procedures or employee manuals of Seller; (g) any information belonging to
Customers or vendors of the Business or any other Person which Seller has agreed
to hold in confidence in connection with the Business; (h) the name and address
of any employee, whether full time or temporary, who provides e-discovery or
similar services or project management or supervisory services on behalf of
Seller; and (i) all written, graphic and other material relating to any of the
foregoing. Information that is not novel or copyrighted or patented may
nonetheless be Business Proprietary Information.

“COBRA” means Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
February 2, 2012, between Huron Consulting and Seller.

“Copyrights” means all domestic and foreign copyright interests in any original
work of authorship, whether registered or unregistered, including all copyright
registrations or foreign equivalent, all applications for registration or
foreign equivalent, all moral rights, all common- law rights, and all rights to
register and obtain renewals and extensions of copyright registrations, together
with all other copyright interests accruing by reason of international copyright
convention.

“Customers” means all Persons who have received services in the operation of the
Business or to whom proposals have been made for the provision of services in
the operation of the Business, including, without limitation, the Persons set
forth on Schedule 13(a).

“Domain Names” means all domain name registrations.

“Environmental, Health and Safety Requirements” means, to the extent enacted and
in effect on or prior to the Closing Date, all federal, state, local and
non-U.S. statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, exposure to, or cleanup of any hazardous materials,
substances, wastes, chemical substances, mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, odor, mold or radiation.

“Financial Statements” means (a) the balance sheets of Seller as of December, 31
2009, 2010 and 2011, and (b) the related income statements, statements of cash
flow and stockholders equity of Seller for each of the fiscal years ended
December 31, 2009, 2010 and 2011.

“GAAP” means United States’ generally accepted accounting principles,
consistently applied. “Governmental Entity” means any nation or government,
supranational body, state or political

subdivision thereof (including the United States or any other country or
federal, state, local or municipal subdivision thereof), and any court or
administrative agency or other regulatory body, instrumentality, authority or
other entity or official thereof exercising executive, legislative, judicial,
regulatory or administrative functions thereof.

“Intellectual Property” means: (a) all works of authorship, methodologies,
models, business processes, Software, Marks, Domain Names, Inventions, Know How,
Trade Secrets and other intellectual property (i) that is owned (wholly, jointly
or in part) or licensed (as licensor or licensee) by Seller, (ii) that is or has
been used in any product, service, technology or process currently offered by
Seller, (iii) that is used in the Business, or (iv) that is under development by
or on behalf of Seller or the Business; and (b) all rights in the foregoing,
including Copyrights, Patents, moral rights and associated goodwill.



--------------------------------------------------------------------------------

“Interim Financial Statements” means (i) the balance sheet of Seller as of
March 31, 2012, and (ii) the statements of income, cash flow and stockholders
equity of Seller for the period ending March 31, 2012.

“Inventions” means novel devices, processes, compositions of matter, methods,
techniques, observations, discoveries, apparatuses, machines, designs,
expressions, theories and ideas, whether or not patentable.

“Know How” means all scientific, engineering, mechanical, electrical, financial,
marketing or practical knowledge or experience useful in the operation of
Seller.

“Law” means, with respect to any Person, any U.S. federal, state or local, and
any foreign national, state or local, law, statute, common law, ordinance, code,
treaty, rule, regulation, order, ordinance, permit, license, writ, injunction,
directive, determination, judgment or decree or other requirement of any
Governmental Entity or arbitrator, in each case, applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Leases” means (i) that certain Sublease dated August 22, 2006 by and between
CRA International, Inc., as sublandlord, and Seller, as subtenant, and (ii) that
certain Office Lease dated 2011 by and between 15th and L Street, LLC, as
landlord, and Legalsource, LLC, as tenant, together with all extensions,
amendments and/or modifications thereof and all other documents related thereto.

“Leased Premises” means the premises located at (i) 1625 Eye Street, NW,
Washington, DC, (ii) 1100 15th Street, NW, Washington, DC, and (iii) 440
Louisiana Street, Suite 900, Houston, TX 77002.

“Lien” means, with respect to any asset of any Person, any mortgage, lien,
pledge, charge, interest, condition, restriction, security interest, debt, Tax,
claim, option, liability, obligation and/or encumbrance of any kind (whether
matured or unmatured, contingent or not) in respect of such asset.

“Marks” means all domestic and foreign trademarks, trade dress, service marks,
trade names, business names, icons, logos, slogans, and any other indicia of
source or sponsorship of goods and services, designs and logotypes related to
the above, in any and all forms, all trademark registrations and applications
for registration related to such trademarks (including intent to use
applications), and all goodwill related to the foregoing.

“Net Working Capital Amount” means (a) the current tangible assets of Seller,
including Accounts Receivable and WIP but excluding cash and cash equivalents
and marketable securities, less (b) the current liabilities of Seller which are
Assumed Liabilities, determined in accordance with GAAP applied on a basis
consistent with Seller’s past practices; provided that no Excluded Assets or
Excluded Liabilities should be taken into account in the determination of the
Net Working Capital Amount.

“Net Working Capital Threshold” means Four Million Six Hundred Thousand Dollars
($4,600,000.00).



--------------------------------------------------------------------------------

“Patents” means all domestic and foreign patents (including certificates of
invention and other patent equivalents), provisional applications, patent
applications and patents issuing therefrom as well as any division, continuation
or continuation in part, reissue, extension, reexamination, certification,
revival or renewal of any patent, all Inventions and subject matter related to
such patents, in any and all forms.

“Permitted Lien” means any carrier’s, warehouseman’s, mechanic’s, materialman’s,
repairman’s, landlord’s or similar statutory or inchoate Lien incidental to the
ordinary conduct of business which involves an obligation that is not yet due.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
governmental body or authority or any other entity.

“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to a Tax period that commences before but ends
after the Closing Date, the portion of such period up to and including the
Closing Date.

“Prime Rate” means, for any day, the rate of interest per annum (over a year of
360 days) announced by Citibank N.A. (or any successor thereto) from time to
time, as its “base rate” in effect on such date.

“Seller’s knowledge” means to the knowledge of each Stockholder assuming
reasonable enquiry.

“Software” means (a) any and all computer or software programs (including all
software implementations of models, algorithms and methodologies, and all source
code, object code, firmware, programming development and design tools, applets,
compilers and assemblers), (b) machine readable databases and compilations,
including any and all data and collections of data, (c) descriptions, flow
charts, models, diagrams or other work product used to design, plan, organize or
develop any of the foregoing, (d) the technology supporting, and all content,
including audio/video displays, contained on, Internet site(s) and (e) all
documentation, other works of authorship and media, including user manuals and
materials relating to or embodying any of the foregoing or on which any of the
foregoing is recorded.

“Taxes” means any and all taxes, however denominated, imposed by Law, which
taxes shall include, but not be limited to, the District of Columbia Ballpark
Tax, all net income, gross income, gross receipts, franchise, excise,
occupation, estimated, alternative minimum, add-on minimum, premium, windfall
profit, profits, gains, net worth, paid up capital, capital stock, greenmail,
sales, use, ad valorem, value added, stamp, natural resources, environmental,
real property, personal property, custom, duty, transfer, recording, escheat,
registration, documentation, leasing, insurance, social security, employment,
severance, workers’ compensation, impact, hospital, health, unemployment,
disability, payroll, license, service, service use, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties, fees, charges, levies, assessments, duties, tariffs, imposts or
additions to Tax that may become payable in respect thereof, and any liability
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by Contract or otherwise.



--------------------------------------------------------------------------------

“Tax Return” means any returns, declarations, reports, statements, elections,
estimates, claims for refund, information returns or other documents (including
any related or supporting schedules, statements or information, any amendment to
the foregoing, and any sales and use and resale certificates) filed or required
to be filed in connection with the determination, assessment or collection of
any Taxes of any party or the administration of any laws, regulations or
administrative requirements relating to any Taxes.

“Trade Secrets” means any formula, design, device or compilation, or other
information which is used or held for use by a business, which gives the holder
thereof an advantage or opportunity for advantage over competitors which do not
have or use the same, and which is not generally known by the public, including
formulas, algorithms, models, market surveys, market research studies, client
lists, information contained on drawings, diagrams and other documents,
methodologies, and information relating to research, development or testing.

“Transaction Documents” means the Seller’s Certificate, the Secretary’s
Certificate, the Bills of Sale, the Assignment and Assumption Agreement, the
Buyer’s Certificate, the FIRPTA Affidavit, any Domain Name Assignment
Agreement(s), the Trademark Assignment Agreement, and any other agreements,
instruments, certificates or other documents delivered pursuant to or in
connection with this Agreement or any other such agreement, instrument,
certificate or other document.

“WIP” means all work-in-process arising from or attributable to the Purchased
Contracts.

III. Other Definitions. The following terms shall have the respective meanings
set forth in the Sections or other provisions of the Agreement indicated below:

 

“Acquired Assets”

   Section 2.1

“Acquisition Proposal”

   Section 12.12

“Actual Net Working Capital Amount

   Section 3.3(b)

“Allocation”

   Section 3.4

“Assumed Liabilities”

   Section 2.3(a)

“Basket Amount”

   Section 9.6(a)

“Business”

   Recitals

“Buyer”

   Preamble

“Buyer Indemnified Parties”

   Section 9.2

“Buyer’s Certificate”

   Section 8.3(c)(ii)

“Claim”

   Section 9.4(a)

“Closing”

   Section 3.1

“Closing Adjustment Amount”

   Section 3.2(b)

“Closing Date”

   Section 3.1

“Closing Date Payment”

   Section 3.2(b)

“Closing Statement”

   Section 3.3(a)

“Competing Business”

   Section 10.3(b)

“Confidential Records”

   Section 10.2(c)



--------------------------------------------------------------------------------

“Contracts”

   Section 4.13

“Dispute”

   Section 12.3(b)

“Dispute Notice”

   Section 3.3(c)

“Domain Name Assignment Agreement”

   Section 8.2(c)(vii)

“Employee Benefit Plans”

   Section 4.18(a)

“Enforceability Exception”

   Section 4.2

“ERISA”

   Section 4.18(c)

“Estimated Net Working Capital Amount”

   Section 3.3 (a)

“Excluded Assets”

   Section 2.2

“Excluded Contract”

   Section 2.2(c)

“Excluded Liabilities”

   Section 2.3(b)

“FAA”

   Section 12.3(b)(ii)

“FIRPTA Affidavit”

   Section 8.2(c)(vi)

“Goodwill”

   Section 2.1(e)

“Indemnitee”

   Section 9.4(a)

“Indemnitor”

   Section 9.4(a)

“License”

   Section 4.15(a)

“License Agreement”

   Section 8.2(c)(ix)

“Loss(es)”

   Section 9.2

“Negotiating Period”

   Section 3.3(c)

“Neutral Firm”

   Section 3.3(d)

“Permits”

   Section 4.23

“personnel”

   Section 2.3(b)(ii)

“Post-Closing Statement

   Section 3.3(b)

“Post-Closing Tax Period”

   Section 7.13(b)

“providing party”

   Section 7.7

“Purchase Price”

   Section 3.2(a)

“Purchased Contracts”

   Section 2.1(a)

“qualified plan”

   Section 4.18(c)

“Reconciliation Payment”

   Section 3.3(e)(i)

“Reimbursable Amount”

   Section 7.10(e)

“Related Person”

   Section 4.22

“requesting party”

   Section 7.7

“Restricted Customer”

   Section 10.4(a)

“Restricted Person(s)”

   Section 10.1(a)

“Restrictive Covenants”

   Section 7.10(a)

“Reviewer Database”

   Section 2.1(j)

“Rules”

   Section 12.3(b)(ii)

“Secretary’s Certificate”

   Section 8.2(c)(ii)

“Seller”

   Preamble

“Seller Indemnified Parties”

   Section 9.3

“Seller’s Certificate”

   Section 8.2(c)(i)

“Special Representations”

   Section 9.1

“Stockholder(s)”

   Preamble

“Stockholder Representative”

   Section 12.13

“Territory”

   Section 10.3(c)

 



--------------------------------------------------------------------------------

“Third Party Claim”

   Section 9.4(b)

“Trademark Assignment Agreement”

   Section 8.2(c)(viii)

“Transfer Taxes”

   Section 7.13(c)

“Transferred Personnel”

   Section 7.10(a)

“Unauthorized Practice of Law”

   Section 4.29

“Working Capital Dispute”

   Section 3.3(d)